



Exhibit 10.4
MOTOROLA SOLUTIONS, INC.
AWARD DOCUMENT
For the
Motorola Solutions Omnibus Incentive Plan of 2015
Terms and Conditions Related to Employee Nonqualified Stock Options


 
 
 
 
 
 
Recipient:
%FIRST_NAME% %LAST_NAME%
 
Date of Expiration:
%EXPIRE_DATE_PERIOD1%
 
Employee ID#:
%EMPLOYEE_IDENTIFIER%
 
Number of Options:
%TOTAL_SHARES_GRANTED%
 
Date of Grant:
%OPTION_DATE%
 
Exercise Price:
%OPTION_PRICE%
 
 
 
 
 
 
 



Motorola Solutions, Inc. (“Motorola Solutions” or the “Company”) is pleased to
grant you options (“Options”) to purchase shares of Motorola Solutions Common
Stock under the Motorola Solutions Omnibus Incentive Plan of 2015 (the “Plan”).
The number of Options awarded to you and the Exercise Price per Option, which is
the Fair Market Value (as defined below) on the Date of Grant, are stated above.
Each Option entitles you to purchase one share of Motorola Solutions Common
Stock subject to the terms set forth in this Award Document, including any
country-specific terms for your country set forth in the appendix attached
hereto (the “Appendix” and, together with the Award Document, the “Agreement”),
and the Plan.


Vesting Schedule
Shares
Date
%decode(SHARES_PERIOD1,0,null, SHARES_PERIOD1)%
%VEST_DATE_PERIOD1%
%decode(SHARES_PERIOD2,0,null, SHARES_PERIOD2)%-%
%VEST_DATE_PERIOD2%
%decode(SHARES_PERIOD3,0,null, SHARES_PERIOD3)%
%VEST_DATE_PERIOD3%
%decode(SHARES_PERIOD4,0,null, SHARES_PERIOD4)%
%VEST_DATE_PERIOD4%





1.
Vesting and Exercisability. You cannot exercise the Options until they have
vested.



a.
Regular Vesting. The Options will vest in accordance with the above schedule
(subject to the other terms of the Agreement).



b.
Special Vesting. You may be subject to the Special Vesting Dates described below
if your employment or service with Motorola Solutions or a Subsidiary (as
defined below) terminates.








--------------------------------------------------------------------------------





c.
Exercisability. You may exercise Options at any time after they vest and before
they expire as described below.



d.
Termination of Employment or Service. For purposes of the Options, your
employment or service relationship will be considered terminated as of the date
you are no longer considered an employee on the payroll of Motorola Solutions or
a Subsidiary, and unless otherwise expressly provided in the Agreement or
determined by the Company (i) your right to vest in the Options under the Plan,
if any, will terminate as of such date, and (ii) the period (if any) during
which you may exercise the Options after such termination of your employment or
service relationship will commence on such date; the Company shall have the
exclusive discretion to determine when your employment with the Company or a
Subsidiary has terminated for purposes of the Options.



2.
Expiration. All Options expire on the earlier of (i) the Date of Expiration as
stated above or (ii) any of the Special Expiration Dates described below. As an
administrative matter, the vested portion of the Options may be exercised only
until the close of the New York Stock Exchange on the Expiration Date or, as
applicable the Special Expiration Date, or, if such date is not a trading day on
the New York Stock Exchange, the last trading day before such date. Any later
attempt to exercise the Options will not be honored as once an Option expires,
you no longer have the right to exercise it.



3.
Special Vesting Dates and Special Expiration Dates. There are events that cause
your Options to vest sooner than the Regular Vesting schedule discussed above or
to expire sooner than the Date of Expiration as stated above. Those events are
as follows:



a.
Disability. If your employment or service with Motorola Solutions or a
Subsidiary is terminated because of your Total and Permanent Disability (as
defined below), Options that are not vested will automatically become fully
vested upon your termination of employment or service. All your Options will
then expire on the earlier of the first anniversary of your termination of
employment or service because of your Total and Permanent Disability or the Date
of Expiration stated above. Until that time, the Options will be exercisable by
you or your guardian or legal representative.



b.
Death. If your employment or service with Motorola Solutions or a Subsidiary is
terminated because of your death, Options that are not vested will automatically
become fully vested upon your death. All your Options will then expire on the
earlier of the first anniversary of your death or the Date of Expiration stated
above. Until that time, with written proof of death and inheritance, the Options
will be exercisable by your legal representative, legatees or distributees.



c.
Change In Control. If a “Change in Control” of the Company occurs, and the
successor corporation does not assume these Options or replace them with options
that are at least comparable to these Options, then: (i) all of your unvested
Options will be fully vested and (ii) all of your Options will be exercisable
until the Date of Expiration set forth above. Further, with respect to any
Options that are assumed or replaced as described in the preceding paragraph,
any agreement or other documentation providing for such assumption or
replacement shall provide that the assumed or replaced options will be fully
vested and exercisable until the Date of Expiration set forth above if you are
involuntarily terminated (for a reason other than “Cause”) or if you quit for
“Good Reason” within 24 months of the Change in Control. For purposes of this
paragraph, the terms “Change in Control”, “Cause” and “Good Reason” are defined
in the Plan.



d.
Termination of Employment or Service Because of Serious Misconduct. If Motorola
Solutions or a Subsidiary terminates your employment or service because of
Serious Misconduct (as defined below) all of your Options (vested and unvested)
expire upon your termination, unless prohibited under applicable law.








--------------------------------------------------------------------------------





e.
Change in Employment in Connection with a Divestiture. If you accept employment
with another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or any portion of a discrete organizational unit of Motorola Solutions
or a Subsidiary, or if you remain employed by a Subsidiary that is sold (a
“Divestiture”), all of your unvested Options will vest on a pro rata basis in an
amount equal to (a)(i) the total number of Options subject to this Award
Document, multiplied by (ii) a fraction, the numerator of which is the number of
your completed full months of service from the Date of Grant to the date of the
Divestiture and the denominator of which is the number of full months during the
entire vesting period, minus (b) any Options that vested prior to the date of
Divestiture. All of your vested but not yet exercised Options will expire on the
earlier of (i) 90 days after such Divestiture or (ii) the Date of Expiration
stated above. Any Options remaining unvested at the date of such Divestiture
shall expire at that time.



f.
Termination of Employment or Service by Motorola Solutions or a Subsidiary Other
than for Serious Misconduct or a Divestiture. If Motorola Solutions or a
Subsidiary on its initiative, terminates your employment or service other than
for Serious Misconduct or a Divestiture, all of your unvested Options will vest
on a pro rata basis in an amount equal to (a)(i) the total number of Options
subject to this Award Document, multiplied by (ii) a fraction, the numerator of
which is the number of your completed full months of service from the Date of
Grant to the date of your termination and the denominator of which is the number
of full months during the entire vesting period, minus (b) any Options that
vested prior to the date of termination. All of your vested but not yet
exercised Options will expire on the earlier of (i) 90 days after your
termination of employment or (ii) the Date of Expiration stated above. Any
Options remaining unvested at the date of your termination of employment or
service will automatically expire at that time.



g.
Termination of Employment or Service for any Other Reason than Described Above.
If your employment or service with Motorola Solutions or a Subsidiary terminates
for any reason other than that described above, including voluntary resignation
of your employment or service, all of your unvested Options will automatically
expire upon termination of your employment or service and all of your vested but
not yet exercised Options will expire on the earlier of (i) the date ninety (90)
days after the date of termination of your employment or service or (ii) the
Date of Expiration stated above.



4.
Leave of Absence/Temporary Layoff. If you take a Leave of Absence (as defined
below) from Motorola Solutions or a Subsidiary or you are placed on Temporary
Layoff (as defined below) by Motorola Solutions or a Subsidiary, the following
will apply:



a.
Vesting of Options. Options will continue to vest in accordance with the vesting
schedule set forth above.



b.
Exercising Options. You may exercise Options that are vested or that vest during
the Leave of Absence or Temporary Layoff.



c.
Effect of Termination of Employment or Service. If your employment or service is
terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined as described under “Special Vesting Dates and
Special Expiration Dates” above.



5.
Method of Exercising. You must follow the procedures for exercising the Options
that are established by Motorola Solutions from time to time. At the time of
exercise, you must pay the Exercise Price for all of the Options being exercised
and any Tax-Related Items (as defined in Section 7) that are required to be
withheld by Motorola Solutions or a Subsidiary in connection with the exercise.



6.
Transferability. Unless the Committee provides otherwise, Options are not
transferable other than by will or the laws of descent and distribution.






--------------------------------------------------------------------------------





7.
Tax Related Items.



a.
Responsibility for Taxes. By accepting the Options, you acknowledge and agree
that:

i.
regardless of any action taken by the Company or, if different, your employer
(the “Employer”), you shall be ultimately responsible for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you or legally imposed on the Company or the Employer as a result
of your participation in the Plan and deemed by the Company or the Employer to
be an appropriate charge to you (“Tax-Related Items”);



ii.
your liability for Tax-Related Items may exceed the amount, if any, actually
withheld by the Company or the Employer;



iii.
the Company and/or the Employer make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Options, including, but not limited to, the grant, vesting or exercise of
the Options, the subsequent sale of shares of Common Stock acquired pursuant to
such exercise and the receipt of any dividends;

 
iv.
the Company and/or the Employer do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Options to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result; and



v.
if you are subject to Tax-Related Items in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable or tax withholding event,
as applicable, the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.



b.
Withholding Taxes. Prior to the relevant taxable or tax withholding event, as
applicable, you agree to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, you
authorize the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by:



i.
withholding shares of Common Stock otherwise deliverable to you in connection
with the exercise of the Options; or



ii.
withholding from proceeds of the sale of shares of Common Stock acquired at
exercise of the Options, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization)
without further consent.



Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates in the relevant jurisdiction(s), in which case you may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent in Common Stock. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes,
you are deemed to have been issued the full number of shares of Common Stock
subject to the exercised Options, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items. You agree to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
shares of Common Stock, or the proceeds of the sale of such shares, if you fail
to comply with your obligations in connection with the Tax-Related Items.





--------------------------------------------------------------------------------





c.
Withholding Taxes for Section 16 Officers. Notwithstanding Section 7(b) above,
if you are considered an officer for purposes of the Section 16 of the Exchange
Act, you may elect to satisfy your obligations for Tax-Related Items by one of
the withholding methods set forth in Section 7(b)(i) and (ii) above, unless
otherwise set forth in the Appendix for your country. In the absence of such an
election, the Company and/or the Employer will satisfy the obligations with
regard to all Tax-Related Items by withholding in shares of Common Stock
otherwise deliverable in connection with the exercise of the Options, as set
forth in Section 7(b)(i), unless the use of such withholding method is
problematic under applicable tax or securities laws, or has materially adverse
accounting consequences, in which case, the obligation for Tax-Related Items
will be satisfied by the method set forth in Section 7(b)(ii) above.



8.
Nature of Grant. In accepting the Options, you acknowledge, understand and agree
that:



a.
the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;



b.
the grant of the Options is exceptional, voluntary, non-recurrent and occasional
and does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options, even if options have been granted in
the past;



c.
all decisions with respect to future option or other grants, if any, will be at
the sole discretion of the Company;



d.
the grant of the Options and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Subsidiary, and shall not
interfere with the ability of the Company, the Employer or any Subsidiary, as
applicable, to terminate your employment or service relationship (if any);



e.
you are voluntarily participating in the Plan;



f.
the Options and any shares of Common Stock acquired under the Plan are not
intended to replace any pension rights or compensation;



g.
the Options and any shares of Common Stock acquired under the Plan and the
income from and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, holiday pay, long-service awards,
leave-related pay, pension or retirement benefits or payments, or welfare
benefits or any similar payments;



h.
the future value of the shares of Common Stock underlying the Options is
unknown, indeterminable, and cannot be predicted with certainty;



i.
if the shares of Common Stock underlying the Options do not increase in value,
the Options will have no value;



j.
unless otherwise provided in the Plan or by the Company in its discretion,
neither the Options nor the benefits evidenced by the Agreement shall create any
entitlement to have the Options or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Common Stock of the
Company;



k.
if you exercise the Options and acquire shares of Common Stock, the value of
such shares may increase or decrease in value, even below the Exercise Price;






--------------------------------------------------------------------------------





l.
unless otherwise agreed with the company in writing, the Options and the shares
of Common Stock subject to the Options, and the income from and value of same,
are not granted as consideration for, or in connection with, the service you may
provide as a director of any Subsidiary; and



m.
in addition to subsections (a) through (k) above, the following provisions will
also apply if you are providing services outside the United States:



i.
the Options and the shares of Common Stock subject to the Options are not part
of normal or expected compensation or salary for any purpose;



ii.
none of the Company, the Employer or any Subsidiary shall be liable for any
foreign exchange rate fluctuation between your local currency and the U.S.
dollar that may affect the value of the Options or of any amounts due to you
pursuant to the exercise of the Options or the subsequent sale of any shares of
Common Stock acquired upon exercise; and



iii.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Options resulting from the termination of your employment or other
service relationship with Motorola Solutions or any Subsidiary (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any);



9.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You acknowledge and agree that you should consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.



10.
Consent to Transfer Personal Data.

a.
By accepting the Options, you hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Agreement and any other Option grant materials ("Data") by
and among, as applicable, the Employer, the Company and any Subsidiary for the
exclusive purpose of implementing, administering and managing your participation
in the Plan. You understand that Data may include certain personal information
about you, including, but not limited to, your name, home address, email address
and telephone number, date of birth, social insurance number, passport number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company, details of all Options or any other
entitlement to shares of Common Stock awarded, canceled, purchased, exercised,
vested, unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan.



b.
You understand that Data will be transferred to the Designated Broker, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that a recipient’s country of operation (e.g.,
the United States) may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your human
resources representative.



c.
You authorize the Company, the Designated Broker and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about






--------------------------------------------------------------------------------





the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your human resources representative. Further, you understand that you
are providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to withdraw your consent, your employment status
or service with the Employer will not be affected; the only consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Options or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your human resources representative.


d.
Where applicable, you acknowledge that you have also read the Notice, attached
as Exhibit A, related to the European General Data Protection Regulation.



e.
Finally, upon request of the Company or the Employer, you agree to provide an
executed data privacy consent form (or any other agreements or consents) that
the Company and/or the Employer may deem necessary to obtain from you for the
purpose of administering your participation in the Plan in compliance with the
data privacy laws in your country, either now or in the future. You understand
and agree that you will not be able to participate in the Plan if you fail to
provide any such consent or agreement requested by the Company and/or the
Employer.



11.
Compliance with Law. Notwithstanding any other provision of the Plan or the
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares of Common Stock
issuable upon exercise of the Options prior to the completion of any
registration or qualification of the Common Stock under any local, state,
federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the shares with the SEC or any state
or foreign securities commission, or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares of Common Stock.
Further, you agree that the Company shall have unilateral authority to amend the
Plan and the Agreement without your consent to the extent necessary to comply
with securities or other laws applicable to issuance of shares of Common Stock.



12.
Insider Trading Restrictions/Market Abuse Laws. You acknowledge that, depending
on your country of residence or the Designated Broker's country or country where
the Common Stock is listed, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to accept, acquire,
sell, attempt to sell or otherwise dispose of Common Stock, rights to Common
Stock (e.g., Options) or rights linked to the value of Common Stock during such
times as you are considered to have “inside information” regarding the Company
(as defined by or determined under the laws in the applicable jurisdiction).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders you placed before possessing inside information.
Furthermore, you could be prohibited from (i) disclosing the inside information
to any third party, which may include your fellow employees (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You are responsible for ensuring
compliance with any applicable restrictions and should consult your personal
legal advisor on this matter.



13.
Exchange Control, Tax and/or Foreign Asset/Account Reporting. You acknowledge
that there may be exchange control, tax, foreign asset and/or account reporting
requirements which may affect your ability to acquire or hold shares of Common
Stock acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on shares of Common Stock acquired under the
Plan) in a brokerage/






--------------------------------------------------------------------------------





bank account or legal entity outside your country. You may be required to report
such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the tax or other authorities in your country.
You also may be required to repatriate sale proceeds or other funds received as
a result of your participation in the Plan to your country through a designated
bank or broker within a certain time after receipt. You acknowledge that it is
your responsibility to comply with such regulations and you should consult your
personal legal advisor for any details.


14.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.



15.
Language. You acknowledge that you are sufficiently proficient in English to
understand the terms and conditions of the Agreement. Furthermore, if you have
received the Agreement or any other document related to the Options and/or the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.



16.
Severability. The provisions of the Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



17.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of the Agreement shall not operate or be construed as a waiver of any other
provision of the Agreement, or of any subsequent breach by you or any other
grantee.



18.
Appendix. Notwithstanding any provision of this Award Document, the Options
shall be subject to any terms and conditions set forth in the Appendix to this
Award Document for your country. Moreover, if you relocate to one of the
countries included in the Appendix, the terms and conditions for such country
will apply to you, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of the Agreement.



19.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Options and on any shares
of Common Stock acquired upon exercise of the Options (or the proceeds from the
sale of such shares), to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.



20.
Agreement Following Termination of Employment.



a.
By accepting the Options, you acknowledge and agree that for a period of one
year following your termination of employment or service, you will not hire,
recruit, solicit or induce, or cause, allow, permit or aid others to hire,
recruit, solicit or induce, or to communicate in support of those activities,
any employee of Motorola Solutions or a Subsidiary who possesses Confidential
Information of Motorola Solutions or a Subsidiary to terminate his/her
employment with Motorola Solutions or a Subsidiary and/or to seek employment
with your new or prospective employer, or any other company. You also agree that
by accepting the Options, if you violate the terms of any of this subparagraph
(a), then, in addition to any other remedies available in law and/or equity, all
of your vested and unvested Options will terminate and no longer be exercisable,
and for all Options exercised within one (1) year prior to the termination of
your employment for any reason or anytime after termination of my employment for
any reason, you will immediately pay to the Company the difference between the
exercise price on the date of grant as reflected in the Award Document for the
Options and the market price of the Options on the date of exercise (the
"spread").






--------------------------------------------------------------------------------





b.
You agree that upon termination of employment or service with Motorola Solutions
or a Subsidiary, and for a period of one year thereafter, you will immediately
inform Motorola Solutions of (i) the identity of your new employer (or the
nature of any start-up business or self-employment), (ii) your new title, and
(iii) your job duties and responsibilities. You hereby authorize Motorola
Solutions or a Subsidiary to provide a copy of this Award Document to your new
employer. You further agree to provide information to Motorola Solutions or a
Subsidiary as may from time to time be requested in order to determine your
compliance with the terms hereof.



21.
Substitute Stock Appreciation Right. Motorola Solutions reserves the right to
substitute a Stock Appreciation Right for your Options in the event certain
changes are made in the accounting treatment of stock options. Any substitute
Stock Appreciation Right shall be applicable to the same number of shares as
your Options and shall have the same Date of Expiration, Exercise Price, and
other terms and conditions. Any substitute Stock Appreciation Right may be
settled only in shares of Common Stock.



22.
Definition of Terms. Capitalized terms used but not otherwise defined in this
Award Document shall have the meaning given such term in the Plan.



a.
“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (A) trade
secrets; (B) intellectual property; (C) the Company’s methods of operation and
Company processes; (D) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
Company cost information; (F) Company personnel data; (G) Company business
plans, marketing plans, financial data and projections; and (H) information
received in confidence by the Company from third parties. Information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its affiliates is considering for broader use,
shall be deemed generally known until such broader use is actually commercially
implemented.



b.
“Designated Broker” means E*TRADE Financial Services LLC or such other stock
plan service provider as may be selected by the Company in the future for
purposes of assisting the Company with the implementation, administration and
management of the Plan.



c.
“Fair Market Value” for purposes of the Options at any time shall mean the
closing price for a share of Common Stock on the date as of which such value is
being determined, as reported for the New York Stock Exchange-Composite
Transactions in the Wall Street Journal at www.online.wsj.com. In the event the
New York Stock Exchange is not open for trading on such date, or if the Common
Stock does not trade on such day, Fair Market Value for this purpose shall be
the closing price of the Common Stock on the immediately preceding date for
which transactions were reported; provided however, that if Fair Market Value
for any date cannot be so determined, Fair Market Value shall be determined in
such manner as the Committee may deem equitable, or as required by applicable
law or regulations.



d.
“Leave of Absence” means an approved leave of absence from Motorola Solutions or
a Subsidiary from which the employee has a right to reinstatement, as determined
by applicable law or Motorola Solutions policy.



e.
“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Solutions Code of Business Conduct, or the human resources
policies, or other written policies or procedures.



f.
“Subsidiary” means any corporation or other entity in which a 50 percent or
greater interest is held directly or indirectly by Motorola Solutions and which
is consolidated for financial reporting purposes.






--------------------------------------------------------------------------------





g.
“Total and Permanent Disability” means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Solutions Disability Income
Plan, as amended and any successor plan or a determination of a permanent and
total disability under a state workers compensation statute and (y) non-U.S.
employees, as established by applicable Motorola Solutions policy unless
otherwise required by local regulations.



h.
“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.



23.
Governing Law and Choice of Venue. The Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Illinois,
U.S.A., without regard to the provisions governing conflict of laws. Any and all
disputes relating to, concerning or arising from the Agreement, or relating to,
concerning or arising from the relationship between the parties evidenced by the
grant of Options or the Agreement, shall be brought and heard exclusively in a
U.S. federal or state court located in Illinois.



24.
Acceptance of Terms and Conditions. By accepting the Options, you agree to be
bound by the terms of the Agreement, the Plan, any and all rules and regulations
established by Motorola Solutions in connection with awards issued under the
Plan, and any additional covenants or promises Motorola Solutions may require as
a condition of the grant.



25.
Plan Documents. The Plan and the Prospectus for the Plan are available on the
Motorola Solutions website at
https://converge.motorolasolutions.com/community/hr/rewards/recognition-and-other-incentives/stock-programs
or by contacting PeopleConnect at
https://docs.google.com/document/d/1zO_46fa6xhOVy1KknOSYtpx0WI6VUyI11-Cys5ILD6I.
Alternatively, write to Global Rewards Equity Administration, Motorola
Solutions, Inc., 500 W. Monroe Street, Chicago, Illinois 60661 U.S.A. to request
Plan documents.




























































--------------------------------------------------------------------------------





APPENDIX TO AWARD DOCUMENT


TERMS AND CONDITIONS
This Appendix includes additional terms and conditions that govern the Options
granted to you under the Plan if you work and/or reside in one of the countries
listed below. If you are a citizen or resident of a country other than the one
in which you are currently working (or are considered as such for local law
purposes), or if you transfer employment or residency to a different country
after the Options are granted, the Company will, in its discretion, determine
the extent to which the terms and conditions contained herein will be applicable
to you.
Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Award Document.
NOTIFICATIONS
This Appendix also includes notifications regarding certain other issues of
which you should be aware with respect to your participation in the Plan. These
notifications are based on the securities, exchange control and other laws in
effect in the respective countries as of November 2017. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the notifications contained in this Appendix as the only source
of information relating to the consequences of your participation in the Plan
because the information may be outdated at the time you exercise the Options or
sell any shares of Common Stock acquired upon such exercise.
In addition, the notifications contained in this Appendix are general in nature
and may not apply to your particular situation and, as a result, the Company is
not in a position to assure you of any particular result. Accordingly, you
should seek appropriate professional advice as to how the relevant laws in your
country may apply to your individual situation.
If you are a citizen or resident of a country other than the one in which you
are currently working (or are considered as such for local law purposes), or if
you relocate to a different country after the Options are granted, the
notifications contained in this Appendix may not be applicable to you in the
same manner.



























--------------------------------------------------------------------------------





ARGENTINA
TERMS AND CONDITIONS
Method of Exercising. You may be required to pay the Exercise Price by means of
a cashless “sell all” method of exercise through the Designated Broker, such
that all shares of Common Stock subject to the exercised Options will be sold
immediately upon exercise (i.e. a “same day sale”) and the sales proceeds, less
the Exercise Price, any applicable Tax-Related Items and broker’s fees or
commissions, will be remitted to you in accordance with your instructions to the
Designated Broker. The Company reserves the right to provide you with additional
methods of exercise depending on the development of local law.
Labor Law Acknowledgement. This provision supplements Section 8 of the Award
Document (Nature of Grant):
In accepting the Options, you acknowledge and agree that the grant of Options is
made by the Company (not the Employer) in its sole discretion and that the value
of the Options or any shares of Common Stock acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law, including,
but not limited to, the calculation of (i) any labor benefits including, without
limitation, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, etc., or (ii) any
termination or severance indemnities or similar payments.
NOTIFICATIONS
Securities Law Information. Neither the Options nor the underlying shares of
Common Stock are publicly offered or listed on any stock exchange in Argentina.
The offer is private and not subject to the supervision of any Argentine
governmental authority.
Exchange Control Information. Following the sale of shares of Common Stock
and/or the receipt of dividends, Argentine residents may be subject to certain
restrictions in bringing such funds back into Argentina. The Argentine bank
handling the transaction may request certain documentation in connection with
the request to transfer sale proceeds into Argentina (e.g., evidence of the
sale, proof of the source of the funds used to purchase such shares, etc.).
Argentine residents are solely responsible for complying with applicable
Argentine exchange control rules that may apply in connection with their
participation in the Plan and/or the transfer of cash proceeds into Argentina.
Prior to transferring cash proceeds into Argentina, Argentine residents should
consult with their local bank and/or exchange control advisor to confirm what
will be required by the bank because interpretations of the applicable Central
Bank regulations vary by bank and exchange control rules and regulations are
subject to change without notice.
Foreign Asset and Account Reporting. Argentine residents must report any shares
of Common Stock that the resident may hold on December 31st of each year on
their annual tax return for that year. Argentine residents should consult with
their personal tax advisor to determine their personal reporting obligations.
AUSTRALIA
TERMS AND CONDITIONS


Australian Offer Document. The Option is intended to comply with the provisions
of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class Order CO
14/000. Additional details are set forth in the Australia Offer Document, which
is available on the Equity website at
https://drive.google.com/drive/folders/0B3TbsEalnqO_b1c2RUhDczhKMHc.
NOTIFICATIONS


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1197 (Cth) applies (subject to the conditions in the Act).





--------------------------------------------------------------------------------





AUSTRIA
NOTIFICATIONS
Exchange Control Information. Austrian residents who hold securities (including
shares of Common Stock) or cash (including proceeds from the sale of such
shares) outside of Austria may be required to report certain information to the
Austrian National Bank if certain thresholds are exceeded. Specifically, if you
are an Austrian resident and you hold securities outside of Austria, reporting
requirements will apply if the value of such securities exceeds (i) €30,000,000
as of the end of any calendar quarter, or (ii) €5,000,000 as of December 31. The
deadline for filing the quarterly report is the 15th day of the month following
the end of the respective quarter. The deadline for filing the annual report is
January 31 of the following year.
Further, if Austrian residents hold cash in accounts outside of Austria, monthly
reporting requirements will apply if the aggregate transaction volume of such
cash accounts exceeds €10,000,000. Specifically, if this threshold is met, the
movements and balances of all accounts must be reported monthly, as of the last
day of the month, on or before the 15th day of the following month.
BAHRAIN
NOTIFICATIONS


Securities Law Information. The Agreement, the Plan and all other materials you
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Bahrain, nor does it constitute an allotment of
securities in Bahrain. Any shares of Common Stock issued upon exercise of the
Options shall be deposited into a brokerage account in the United States. In no
event will shares of Common Stock be issued or delivered in Bahrain. The
issuance of shares of Common Stock upon exercise of the Options described herein
has not and will not be registered in Bahrain and hence, the shares of Common
Stock described herein may not be admitted or used for offering, placement or
public circulation in Bahrain. Accordingly, you understand that you may not make
any public advertising or announcements regarding the Options or shares of
Common Stock in Bahrain, promote these shares of Common Stock to legal entities
or individuals in Bahrain, or sell shares of Common Stock directly to other
legal entities or individuals in Bahrain. You acknowledge and agree that shares
of Common Stock may only be sold outside of Bahrain and on a stock exchange on
which the Company is traded.
BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Options, you agree to comply with
applicable Brazilian laws and to report and pay applicable Tax-Related Items
associated with the Options and the subsequent sale of any shares of Common
Stock acquired under the Plan.
Labor Law Acknowledgment. By accepting the Options, you agree that you are (i)
making an investment decision, (ii) the shares of Common Stock will be issued to
you only if the vesting conditions are met, and (iii) the value of the
underlying shares of Common Stock is not fixed and may increase or decrease in
value over the vesting period without compensation to you.
NOTIFICATIONS
Exchange Control Information. Remittances of funds for the purchase of shares of
Common Stock under the Plan must be made through an authorized commercial bank
in Brazil.
Foreign Asset and Account Reporting. If you are resident or domiciled in Brazil,
you will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. Assets and rights that
must be reported include shares





--------------------------------------------------------------------------------





of Common Stock acquired under the Plan. Brazilian residents should consult with
their personal tax advisor to determine their personal reporting obligations.
Tax on Financial Transaction (IOF). Payments to foreign countries and
repatriation of funds into Brazil (including payment of the Exercise Price and
proceeds from the sale) and the conversion of USD into BRL associated with such
fund transfers may be subject to the Tax on Financial Transactions. It is your
responsibility to comply with any applicable Tax on Financial Transactions
arising from your participation in the Plan. You should consult with his or her
personal tax advisor for additional details.
CANADA
TERMS AND CONDITIONS
Method of Exercising. Notwithstanding any provision of the Agreement or the Plan
to the contrary, you are prohibited from surrendering shares of Common Stock
that you already own to pay the Exercise Price or any Tax-Related Items in
connection with the exercise of the Options. The Company reserves the right to
permit this method of payment depending upon the development of local law.
The following provisions apply for residents of Quebec:
English Language Provision. The parties acknowledge that it is their express
wish that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy Notice and Consent. This provision supplements Section 10 of the
Award Document (Consent to Transfer Personal Data):
You hereby authorize the Company and its representatives to discuss with and
obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the Plan. You further authorize
the Employer, the Company, any Subsidiary and the Designated Broker to disclose
and discuss the Plan with their advisors. You further authorize the Employer,
the Company and any Subsidiary to record such information and to keep such
information in your employee file.
NOTIFICATIONS
Securities Law Information. Canadian residents may not be permitted to sell or
otherwise dispose of any shares of Common Stock acquired upon exercise of the
Options within Canada. Canadian residents may only be permitted to sell or
dispose of any such shares if such sale or disposal takes place outside of
Canada on the facilities on which the Common Stock is traded (i.e., on the New
York Stock Exchange).
Foreign Asset and Account Reporting. Foreign specified property, including
shares of Common Stock, Options, and other rights to receive shares of a
non-Canadian company held by a Canadian resident employee must generally be
reported annually on a Form T1135 (Foreign Income Verification Statement) if the
total cost of the employee’s foreign specified property exceeds C$100,000 at any
time during the year. Thus, such Options must be reported - generally at a nil
cost - if the C$100,000 cost threshold is exceeded because other foreign
specified property is held by the employee. When shares of Common Stock are
acquired, their cost generally is the adjusted cost base (“ACB”) of the shares.
The ACB would ordinarily equal the fair market value of the shares of Common
Stock at the time of acquisition, but if the employee owns other shares of the
same company, this ACB may have to be averaged with the ACB of the other shares.
Canadian residents should consult with their personal tax advisor to ensure
compliance with their reporting requirements.





--------------------------------------------------------------------------------





CHINA
TERMS AND CONDITIONS
The following terms apply only to nationals of the People’s Republic of China
(the “PRC”) residing in the PRC, unless otherwise determined by the Company:
Method of Exercising. Due to local legal restrictions, you will be required to
pay the Exercise Price by means of a cashless “sell all” method of exercise
through the Designated Broker, such that all shares of Common Stock subject to
the exercised Options will be sold immediately upon exercise (i.e. a “same day
sale”) and the sales proceeds, less the Exercise Price, any applicable
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
accordance with applicable exchange control laws and regulations including, but
not limited to, the restrictions set forth in this Appendix for China below
under “Exchange Control Restrictions.” The Company reserves the right to provide
you with additional methods of exercise depending on the development of local
law. In the event you are permitted to hold shares of Common Stock upon
exercise, the Company may force the sale of the shares of Common Stock within
any time frame as the Company determines to be necessary to comply with local
regulatory requirements.
You understand that your Employer and/or any Subsidiary to which you provide
service must be registered with the State Administration of Foreign Exchange
(“SAFE”) prior to exercise of the Options. If the Company is unable to obtain
registration approval for your Employer and/or any Subsidiary to which you
provide service prior to the exercise of such Options, the exercise of the
Options may be delayed.
Exchange Control Restrictions. By accepting the Options, you understand and
agree that you will be required to immediately repatriate all proceeds due to
you from the sale of shares of Common Stock acquired under the Plan. Further,
you understand that such repatriation will need to be effected through a special
exchange control account established by the Company or Subsidiary in the PRC,
and you hereby agree that the proceeds may be transferred to such special
account prior to being delivered to you. The proceeds may be paid to you in U.S.
dollars or in local currency, at the Company’s discretion. If the proceeds are
paid in U.S. dollars, you understand that you will be required to set up a U.S.
dollar bank account in the PRC so that the proceeds may be deposited into this
account. You understand that if you fail to set up such account or fail to
provide the requested details to the Company, you might not be able to receive
sale proceeds or delivery of proceeds may be delayed. Further, you understand
that if you do not otherwise claim the proceeds within 2 years of the exercise
date, the proceeds may be surrendered to the Company. If the proceeds are paid
in local currency, you acknowledge that neither the Company nor any Subsidiary
is under an obligation to secure any particular currency conversion rate and
that the Company (or a Subsidiary) may face delays in converting the proceeds to
local currency due to exchange control requirements in the PRC. You agree to
bear any currency fluctuation risk between the time the shares of Common Stock
are sold and the time the proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company in the future to facilitate compliance with PRC
exchange control requirements.
Foreign Asset and Account Reporting. PRC residents may be required to report to
the PRC exchange control authorities their foreign financial assets and
liabilities, as well as any details of any economic transactions conducted with
non-PRC residents. PRC residents should consult with their personal tax advisor
to determine their personal reporting obligations.
COLOMBIA
TERMS AND CONDITIONS
Labor Law Acknowledgement. This provision supplements the acknowledgement
contained in Section 8 of the Award Document (Nature of Grant):
You acknowledge that, pursuant to Article 128 of the Colombian Labor Code, the
Plan and related benefits do not constitute a component of your “salary” for any
legal purpose.





--------------------------------------------------------------------------------





Securities Law Acknowledgement. The shares of Common Stock are not and will not
be registered with the Colombian registry of publicly traded securities
(Registro Nacional de Valores y Emisores). Therefore, the shares of Common Stock
may not be offered to the public in Colombia. Nothing in the Agreement should be
construed as making a public offer of securities in Colombia. In the event that
the Company, in its sole discretion, determines that the offer of the Options in
Colombia may constitute a “public offer of securities” under Law 964 of 2005,
you understand and agree that the Company may, in its sole discretion, cease to
offer participation in the Plan in Colombia. In the event that the Company
exercises its discretion to cease offering the Plan in Colombia, you will no
longer be permitted to participate in the Plan as of the date established by the
Company.
NOTIFICATIONS
Exchange Control Information. Investments in assets located outside of Colombia
(including the shares of Common Stock) are subject to registration with the
Central Bank (Banco de la República) if the aggregate value of such investments
is US$500,000 or more (as of December 31 of the applicable calendar year).
Further, upon the sale of any shares of Common Stock that the Colombian resident
has registered with the Central Bank, he or she must cancel the registration by
March 31 of the following year. The Colombian resident may be subject to fines
if he or she fails to cancel such registration.
Foreign Asset / Account Reporting. You must file an annual informative return
with the Colombian Tax Office detailing any assets held abroad. If the
individual value of any of these assets exceeds a certain threshold, you must
describe each asset and indicate the jurisdiction in which it is located, its
nature and its value.
CZECH REPUBLIC
NOTIFICATIONS
Exchange Control Information. The Czech National Bank may require residents of
the Czech Republic to fulfill certain notification duties in relation to the
opening and maintenance of a foreign account. In addition, you may need to
report certain events in the absence of a request from the Czech National Bank.
Because exchange control regulations change frequently and without notice,
residents of the Czech Republic should consult with their legal advisor prior to
the sale of shares of Common Stock to ensure compliance with current
regulations. It is the Czech resident’s responsibility to comply with Czech
exchange control laws, and neither the Company nor the Employer will be liable
for any resulting fines or penalties.
DENMARK
TERMS AND CONDITIONS
Stock Option Act. You acknowledge that you have received the Employer Statement
in Danish, attached as Exhibit B, which sets forth additional terms of the
Options to the extent that the Danish Stock Option Act applies.
NOTIFICATIONS
Exchange Control Information. Danish residents who establish an account holding
shares of Common Stock or cash outside of Denmark must report the account to the
Danish Tax Administration. The form which should be used in this respect can be
obtained from a local bank. (Please note that these obligations are separate
from and in addition to the obligations described below.)
Securities/Tax Reporting Information. Danish residents who hold shares of Common
Stock acquired under the Plan in a brokerage account with a broker or bank
outside Denmark are required to inform the Danish Tax Administration about the
account. For this purpose, the Danish resident must file a declaration of
securities deposited abroad using Declaration V (Erklaering V) with the Danish
Tax Administration. The Declaration V must be signed both by the resident and by
the applicable broker or bank where the account is held. By signing the
Declaration V, the broker or bank undertakes to forward information to the
Danish Tax Administration concerning the shares of Common Stock in





--------------------------------------------------------------------------------





the account without further request each year. By signing the Declaration V, the
resident authorizes the Danish Tax Administration to examine the account. A
sample of the Declaration V can be found at the following website: www.skat.dk.
However, if the broker or bank with which the shares of Common Stock are
deposited will not agree to sign the Declaration V (as will likely be the case),
the resident may apply for an exemption from this requirement by completing
Section 6 of the Declaration V form (“Possible exemption from requirement to
give promise”). If the application is accepted, the resident will be personally
responsible for submitting the required information described in the Declaration
V form as an attachment to his or her annual tax return.
In addition, Danish residents who open a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark are also
required to inform the Danish Tax Administration about this account (even if the
account was already reported on Declaration V). To do so, the resident must also
file a declaration of commercial accounts held with foreign banks using
Declaration K (Erklaering K) with the Danish Tax Administration. A sample of
Declaration K can be found at the following website: www.skat.dk.
ECUADOR
There are no country-specific provisions.
EGYPT
NOTIFICATIONS
Exchange Control Information. If you have a permanent domicile in Egypt and you
transfer funds into or out of Egypt in connection with your participation in the
Plan, you may be required to transfer the funds through a registered bank in
Egypt.
FRANCE
TERMS AND CONDITIONS
Language Consent. By accepting the Options, you confirm having read and
understood the Agreement (including this Appendix) and the Plan, including all
terms and conditions included therein, which were provided in the English
language. You accept the terms of these documents accordingly.
En acceptant les Options, vous confirme avoir lu et compris ce Contrat (y
incluse cette Annexe) et le Plan, incluant tous leurs termes et conditions, qui
lui ont été transmis en langue anglaise. Vous accepte les dispositions de ces
documents en connaissance de cause.
Options Not French-qualified. You understand and acknowledge that the Options
granted under the Agreement are not intended to qualify for specific tax and
social security treatment pursuant to Sections L. 225-177 to L. 225-186-1 of the
French Commercial Code, as amended.
NOTIFICATIONS
Foreign Asset and Account Reporting. French residents holding cash or shares of
Common Stock outside of France must declare all foreign bank and brokerage
accounts (including any accounts that were opened or closed during the tax year)
on an annual basis, together with their income tax return. Failure to complete
this reporting triggers penalties for the resident.









--------------------------------------------------------------------------------





GERMANY
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In the event that
German residents make or receive a payment in excess of this amount, the
resident must report the payment to Bundesbank electronically using the “General
Statistics Reporting Portal” (“Allgemeines Meldeportal Statistik”) available via
Bundesbank’s website (www.bundesbank.de).
GREECE
NOTIFICATIONS
Exchange Control Information. Greek residents who exercise the Options through a
cash exercise, withdraw funds from a bank in Greece and remit those funds out of
Greece may be required to submit a written application to the bank. The
application will likely need to contain the following information: (i) amount
and currency to be remitted; (ii) account to be debited; (iii) name and contact
information of the beneficiary (the person or corporation to whom the funds are
to be remitted); (iv) bank of the beneficiary with address and code number; (v)
account number of the beneficiary; (vi) details of the payment such as the
purpose of the transaction; and (vii) expenses of the transaction.
For Greek residents who exercise the Options using a cashless method of
exercise, this application will not be required because no funds will be
remitted out of Greece.
HONG KONG
TERMS AND CONDITIONS
Share Sale Restriction. Shares of Common Stock received at exercise are accepted
as a personal investment. In the event that the Options vest and become
exercisable within six months of the Date of Grant, you (or your heirs) agree
that the shares of Common Stock will not be offered to the public or otherwise
dispose of any shares of Common Stock underlying the Options (including by means
of a cashless exercise of such Options) prior to the six-month anniversary of
the Date of Grant.
NOTIFICATIONS
Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You are advised to exercise
caution in relation to the offer. If you are in any doubt about any of the
contents of this document, you should obtain independent professional advice.
Neither the grant of the Options nor the issuance of shares of Common Stock upon
exercise of the Options constitutes a public offering of securities under Hong
Kong law and is available only to employees of the Company and its Subsidiaries.
The Agreement, including this Appendix, the Plan and other incidental
communication materials distributed in connection with the Options (i) have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, and (ii) are intended only for the personal use of
each eligible employee of the Company or its Subsidiaries and may not be
distributed to any other person.
INDIA
TERMS AND CONDITIONS
Method of Exercising. Due to local legal restrictions, you will be required to
pay the Exercise Price by means of a cashless “sell all” method of exercise
through the Designated Broker, such that all shares of Common Stock subject to
the exercised Options will be sold immediately upon exercise (i.e. a “same day
sale”) and the sales proceeds, less the Exercise Price, any applicable
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
accordance with your instructions to the Designated Broker. The Company reserves
the right to provide you with additional methods of exercise depending on the
development of local law.





--------------------------------------------------------------------------------







NOTIFICATIONS
Exchange Control Information. Due to exchange control restrictions in India,
Indian residents may be required to repatriate any proceeds from the sale of
shares of Common Stock acquired under the Plan to India within 90 days of sale
and within 180 days of receipt of any dividends (or as prescribed under
applicable exchange control laws as may be amended from time to time). Indian
residents must obtain a foreign inward remittance certificate (“FIRC”) from the
bank where they deposit the funds and must maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation.
Foreign Account and Asset Reporting. Indian residents are required to declare
any foreign bank accounts and assets (including shares of Common Stock) on their
annual tax return. Indian residents should consult with their personal tax
advisor to determine their reporting requirements.
INDONESIA
TERMS AND CONDITIONS
Method of Exercising. Due to local legal restrictions, you will be required to
pay the Exercise Price by means of a cashless “sell all” method of exercise
through the Designated Broker, such that all shares of Common Stock subject to
the exercised Options will be sold immediately upon exercise (i.e. a “same day
sale”) and the sales proceeds, less the Exercise Price, any applicable
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
accordance with your instructions to the Designated Broker. The Company reserves
the right to provide you with additional methods of exercise depending on the
development of local law.
Language Consent and Notification. A translation of the documents relating to
this grant into Bahasa Indonesia can be provided to you upon request from
PeopleConnect at
https://docs.google.com/document/d/1zO_46fa6xhOVy1KknOSYtpx0WI6VUyI11-Cys5ILD6I.
By accepting the Options, you (i) confirm having read and understood the
documents relating to this grant (i.e., the Plan and the Agreement) which were
provided in the English language, (ii) accept the terms of those documents
accordingly, and (iii) agree not to challenge the validity of this document
based on Law No. 24 of 2009 on National Flag, Language, Coat of Arms and
National Anthem or the implementing Presidential Regulation (when issued).


Language Consent and Notification. Terjemahan dari dokumen-dokumen terkait
dengan pemberian ini ke Bahasa Indonesia dapat disediakan untuk anda berdasarkan
permintaan kepada PeopleConnect
https://docs.google.com/document/d/1zO_46fa6xhOVy1KknOSYtpx0WI6VUyI11-Cys5ILD6I.
Dengan menekan tombol “Saya menerima” atau dengan menandatangani dan
mengembalikan dokumen ini yang memuat syarat dan ketentuan pemberian anda, (i)
anda mengkonfirmasi bahwa anda telah membaca dan mengerti isi dokumen yang
terkait dengan pemberian ini yang disediakan untuk anda dalam bahasa Inggris,
(ii) Anda menerima syarat dari dokumen-dokumen tersebut, dan (iii) anda setuju
bahwa anda tidak akan mengajukan keberatan atas keberlakuan dokumen ini
berdasarkan Undang-Undang No. 24 tahun 2009 tentang Bendera, Bahasa dan Lambang
Negara serta Lagu Kebangsaan atau Peraturan Presiden pelaksana (ketika
diterbitkan).
NOTIFICATIONS
Exchange Control Information. If Indonesian residents remit proceeds from the
sale of shares of Common Stock into Indonesia, the Indonesian Bank through which
the transaction is made will submit a report on the transaction to the Bank of
Indonesia for statistical reporting purposes. For transactions of US$10,000 or
more, a description of the transaction must be included in the report. Although
the bank through which the transaction is made is required to make the report,
Indonesian residents must complete a “Transfer Report Form.” The Transfer Report
Form will be provided to the Indonesian residents by the bank through which the
transaction is made.







--------------------------------------------------------------------------------





IRELAND
NOTIFICATIONS
Director Notification Obligation. Irish residents who may be a director, shadow
director or secretary of an Irish subsidiary whose interest in the Company
represents more than 1% if the Company’s voting share capital may be required to
notify such Irish Subsidiary in writing within a certain time period. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).
ISRAEL
TERMS AND CONDITIONS
Nature of Award. By accepting the Options, you understand and agree that the
Options are offered subject to and in accordance with the Israeli Addendum
(Sub-Plan) to the Plan (the “Israeli Subplan”), are granted under the Capital
Gains Tax Track Through a Trustee (as defined in the Israeli Subplan) and are
intended to qualify for favorable tax treatment set forth under the “capital
gains” track of Section 102 of the Israeli Income Tax Ordinance [new version]
1961 (“102 Capital Gains Treatment”). Notwithstanding the foregoing, the Company
does not undertake to maintain the qualified status of the Options and you
acknowledge that you will not be entitled to damages of any nature whatsoever if
the Options become disqualified. In the event of any inconsistencies between the
Israeli Subplan, the Agreement and/or the Plan, the terms of the Israeli Subplan
will govern.
Further, to the extent requested by the Company or the Employer, you agree to
execute any letter or other agreement in connection with the grant of the
Options or any future options granted under the Israeli Subplan. If you fail to
comply with such request, the Options may not qualify for 102 Capital Gains
Treatment.
Method of Exercising. Notwithstanding any provision of the Agreement or the Plan
to the contrary, you may not exercise your Options using a cashless
“sell-to-cover” method of exercise, whereby you direct the Designated Broker to
sell some (but not all) of the shares of Common Stock subject to the exercised
Options and deliver to the Company the amount of the sale proceeds to pay the
Exercise Price and any Tax-Related Items. The Company reserves the right to
provide you with this method of payment in the future.
Trust Arrangement. You acknowledge and agree that any shares of Common Stock
issued upon exercise of the Options (and not immediately sold) will be deposited
with the Company’s designated trustee in Israel, Tamir Fishman (the “Trustee”)
pursuant to a supervisory trust arrangement in accordance with the terms of the
trust agreement between the Company and the Trustee. You further agree that such
shares of Common Stock will be subject to the Holding Period applicable to
Options granted under the Capital Gains Track Through a Trustee, as set forth in
Section 1.1(A) of the Israeli Subplan (the “Holding Period”). The Company may at
its sole discretion replace the Trustee from time to time and instruct the
transfer of all Options and shares of Common Stock held and/or administered by
such Trustee at such time to its successor and the provisions of this Agreement
shall apply to the new Trustee mutatis mutandis.
Restriction on Sale. You acknowledge that any shares of Common Stock underlying
the Options may not be sold prior to the expiration of the Holding Period in
order to qualify for 102 Capital Gains Tax Treatment. Accordingly, you agree not
to dispose of (or request the Trustee to dispose of) any such shares prior to
the expiration of the Holding Period. For purposes of this Appendix for Israel,
“dispose” shall mean any sale (including by means of a cashless exercise),
transfer or other disposal of the shares of Common Stock by you or the Trustee,
including a release of such shares from the Trustee to you.
Tax-Related Items. The following provision supplements Section 7 of the Award
Document (Tax-Related Items):
In the event that you dispose of any shares of Common Stock underlying the
Options prior to the expiration of the Holding Period, you acknowledge and agree
that such shares will not qualify for 102 Capital Gains Tax Treatment and will
be subject to taxation in Israel in accordance with ordinary income tax
principles. Further, you acknowledge and





--------------------------------------------------------------------------------





agree that you will be liable for the Employer’s component of payments to the
National Insurance Institute (to the extent such payments by the Employer are
required).
You further agree that the Trustee may act on behalf of the Company or the
Employer, as applicable, to satisfy any obligation to withhold Tax-Related Items
applicable to you in connection with Options granted under the Israeli Subplan.
NOTIFICATIONS
Securities Law Information. An exemption from filing a prospectus in relation to
the Plan has been granted to the Company by the Israeli Securities Authority. A
copy of the Plan can be accessed at
https://drive.google.com/drive/folders/0B3TbsEalnqO_RzJlcC1DbmdkT1k and a copy
of the Form S-8 registration statement for the Plan filed with the SEC can be
obtained by accessing:
http://www.sec.gov/Archives/edgar/data/68505/000095013706005238/c04482sv8.htm.


ITALY
TERMS AND CONDITIONS
Method of Exercising. Due to local legal restrictions, you will be required to
pay the Exercise Price by means of a cashless “sell all” method of exercise
through the Designated Broker, such that all shares of Common Stock subject to
the exercised Options will be sold immediately upon exercise (i.e. a “same day
sale”) and the sales proceeds, less the Exercise Price, any applicable
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
accordance with your instructions to the Designated Broker. The Company reserves
the right to provide you with additional methods of exercise depending on the
development of local law.
Data Privacy Notice. This provision replaces Section 10 of the Award Document
(Consent to Transfer Personal Data) in its entirety:
You understand that the Employer, the Company and any of its Subsidiaries may
hold and process certain personal information about you, including your name,
home address, email address and telephone number, date of birth, passport,
social insurance number or other identification number, salary, nationality, job
title, any shares of Common Stock or directorships that you hold in the Company,
details of all Options or any other entitlement to shares of Common Stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor
(“Data”), for the exclusive purpose of implementing, administering and managing
your participation in the Plan.
You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
your eligibility to participate in the Plan. The Controller of personal data
processing is Motorola Solutions, Inc., with its principal operating offices at
500 W. Monroe Street, Chicago, Illinois 60661 U.S.A., and its representative in
Italy is Motorola Solutions Italia S.p.A. via Giovanni Lorenzini, No. 4, Milan,
ItalyYou understand that Data will not be publicized, but it may be transferred
to banks, other financial institutions or brokers involved in the management and
administration of the Plan. You further understand that the Company and its
Subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of your participation in the
Plan, and that the Company and/or its Subsidiaries may each further transfer
Data to third parties assisting the Company in the implementation,
administration and management of the Plan, including any requisite transfer to
the Designated Broker or another third party with whom you may elect to deposit
any shares of Common Stock acquired under the Plan. Such recipients may receive,
possess, use, retain and transfer the Data in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan. You understand that these recipients may be located in the European
Economic Area, or elsewhere, such as the United States. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, you understand that the
Company will delete your Data as soon as it has accomplished all the necessary
legal obligations connected with the management and administration of the Plan.







--------------------------------------------------------------------------------





You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including the transfer of your Data abroad, including
outside of the European Economic Area, as herein specified and pursuant to
applicable laws and regulations, does not require your consent thereto as the
processing is necessary to performance of contractual obligations related to
implementation, administration and management of the Plan, which represents the
basis for the processing. You understand that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, you have the right to, including but not
limited to, access, delete, update, ask for rectification of the Data and cease,
for legitimate reason, any processing of the Data. You also understand that you
have the right to data portability and to lodge a complaint with the Italian
supervisory authority. Furthermore, you are aware that the Data will not be used
for direct marketing purposes. In addition, the Data provided may be reviewed
and questions or complaints can be addressed by contacting your human resources
department or by submitting your questions or concerns via email addressed to
privacy1@motorolasolutions.com.
Plan Document Acknowledgment. In accepting the Options, you acknowledge that you
have received a copy of the Plan and the Agreement (including this Appendix),
have reviewed these documents in their entirety and fully understand and accept
all provisions of these documents.
Further, you acknowledge that you have read and specifically and expressly
approve the following sections of the Award Document: Section 1 (Vesting and
Exercisability); Section 2 (Expiration); Section 3 (Special Vesting Dates and
Special Expiration Dates); Section 7 (Tax-Related Items); Section 8 (Nature of
Grant); Section 14 (Language); Section 22 (Governing Law and Choice of Venue)
and the Data Privacy Notice for Italy included in this Appendix.
NOTIFICATIONS
Foreign Asset and Account Reporting. An Italian resident who, during any fiscal
year, holds investments or financial assets outside of Italy (e.g., cash, shares
of Common Stock) which may generate income taxable in Italy, is required to
report such investments or assets on his or her annual tax return for such
fiscal year (on UNICO Form, RW Schedule, or on a special form if you are not
required to file a tax return). These reporting obligations will apply to the
Italian resident if he or she is the beneficial owner of foreign financial
assets under Italian money laundering provisions. Italian residents should
consult with their personal tax advisor to determine their personal reporting
obligations.
Foreign Asset Tax Information. The value of financial assets held outside of
Italy (including shares of Common Stock) by Italian residents is subject to a
foreign asset tax. The taxable amount will be the fair market value of the
financial assets (e.g., shares of Common Stock acquired under the Plan) assessed
at the end of the calendar year.
JAPAN
NOTIFICATIONS
Exchange Control Information. If you acquire shares of Common Stock valued at
more than ¥100,000,000 in a single transaction, you must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the acquisition of such shares.
In addition, if you pay more than ¥30,000,000 in a single transaction for the
purchase of shares of Common Stock when you exercise the Options, you must file
a Payment Report with the Ministry of Finance through the Bank of Japan within
20 days of the date that the payment is made. The precise reporting requirements
vary depending on whether or not the relevant payment is made through a bank in
Japan.
Please note that a Payment Report is required independently from a Securities
Acquisition Report; therefore, you must file both a Payment Report and a
Securities Acquisition Report if the total amount that you pay in a single
transaction for exercising the Options and purchasing shares of Common Stock
exceeds ¥100,000,000.





--------------------------------------------------------------------------------





Foreign Asset and Account Reporting. Japanese residents who hold assets outside
of Japan with a value exceeding ¥50,000,000 (as of December 31 each year) are
required to comply with annual tax reporting obligations with respect to such
assets. Japanese residents are advised to consult with their personal tax
advisor to ensure that they are properly complying with applicable reporting
requirements.
KAZAKHSTAN
TERMS AND CONDITIONS
Method of Exercising. Due to local legal restrictions, you will be required to
pay the Exercise Price by means of a cashless “sell all” method of exercise
through the Designated Broker, such that all shares of Common Stock subject to
the exercised Options will be sold immediately upon exercise (i.e. a “same day
sale”) and the sales proceeds, less the Exercise Price, any applicable
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
accordance with your instructions to the Designated Broker. The Company reserves
the right to provide you with additional methods of exercise depending on the
development of local law.
NOTIFICATIONS


Securities Law Notification. This offer is addressed only to certain eligible
employees in the form of the shares of Common Stock to be issued by the Company.
Neither the Plan nor the Agreement has been approved, nor do they need to be
approved, by the National Bank of Kazakhstan. This offer is intended only for
the original recipient and is not for general circulation in the Republic of
Kazakhstan.


Exchange Control Information. Residents of Kazakhstan may be required to notify
the National Bank of Kazakhstan when they acquire shares of Common Stock under
the Plan if the value of such shares of Common Stock exceeds US$100,000. Please
note that the exchange control regulations in Kazakhstan are subject to change.
You should consult with your personal legal advisor regarding any exchange
control obligations that you may have prior to vesting or receiving proceeds
from the sale of shares of Common Stock acquired under the Plan. You are
responsible for ensuring compliance with all exchange control laws in
Kazakhstan.
LIBYA
There are no country-specific provisions.
LITHUANIA
There are no country-specific provisions.
MALAYSIA
TERMS AND CONDITIONS
Data Privacy Notice. This provision replaces Section 10 of the Award Document
(Consent to Transfer Personal Data) in its entirety:
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data, as described in
the Award Document and any other grant materials by and among, as applicable,
your Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan.


You understand that your Employer, the Company and its Subsidiaries may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, email address date of birth, social
insurance, passport or other identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all Options
or any other entitlement to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in your favor (“Data”), for the exclusive
purpose of implementing, administering and





--------------------------------------------------------------------------------





managing the Plan. The Data is supplied by your Employer and also by you through
information collected in connection with the Plan and the Agreement, including
this Appendix.


You understand that Data will be transferred to the Designated Broker or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that if you reside outside the United States,
you may request a list with the names and addresses of any potential recipients
of the Data by contacting PeopleConnect at
https://docs.google.com/document/d/1zO_46fa6xhOVy1KknOSYtpx0WI6VUyI11-Cys5ILD6I
or by requesting such list via email addressed to
privacy1@motorolasolutions.com.
You authorize the Company, the Designated Broker and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any transfer of such Data as may be required to a broker, escrow agent
or other third party with whom the shares of Common Stock acquired upon exercise
of your Options may be deposited. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that if you reside outside the United States, you may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative at Motorola Solutions Malaysia Sdn
Bhd, PLOT 2, Bayan Lepas, Technoplex Industrial Park, MK 12 SWD, 11900, Palau
Pinang, Malaysia or by writing via email at privacy1@motorolasolutions.com.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing consent is that the
Company may not be able to grant you Options or other awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your eligibility to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative or PeopleConnect at
https://docs.google.com/document/d/1zO_46fa6xhOVy1KknOSYtpx0WI6VUyI11-Cys5ILD6I
or write via email addressed to privacy1@motorolasolutions.com.


Notifikasi Privasi Data. Peruntukan ini menggantikan Seksyen 10 dalam Perjanjian
Anugerah
(Keizinan untuk Memindahkan Data Peribadi) secara keseluruhan :


Anda dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi anda seperti yang dinyatakan dalam Perjanjian Anugerah dan apa-apa
bahan geran yang lain, oleh dan di antara, sebagaimana yang berkenaan, Majikan
anda, Syarikatdan Anak-anak Syarikatnya untuk tujuan ekslusif bagi pelaksanaan,
pentadbiran dan pengurusan penyertaan anda dalam Pelan.


Anda memahami bahawa Majikan anda, Syarikat dan Anak-anak Syarikatnya mungkin
memegang maklumat peribadi tertentu tentang anda, termasuk, tetapi tidak terhad
kepada, nama anda, alamat rumah dan nombor telefon, alamat emel, tarikh lahir,
insurans social, passport atau nombor pengenalan lain gaji, kewarganegaraan,
jawatan, apa-apa saham atau jawatan pengarah yang dipegang di Syarikat,
butir-butir semua Unit-Unit atau apa-apa hak lain untuk syer dalam Saham Biasa
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun yang belum dijelaskan bagi faedah anda ("Data"), untuk tujuan yang
eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan. Data dibekalkan
oleh Majikan anda dan juga oleh anda melalui maklumat yang dikumpul berkenaan
dengan Pelan dan Dokumen Anugerah, termasuk Lampiran ini.


Anda memahami bahawa Data akan dipindah kepada Broker yang Ditetapkan atau
pembekal perkhidmatan pelan saham yang mungkin dipilih oleh Syarikat pada masa
depan, yang membantu Syarikat dengan melaksanakan, mentadbir dan menguruskan
Pelan. Anda memahami bahawa penerima-penerima Datamungkin berada di Amerika





--------------------------------------------------------------------------------





Syarikat atau di tempat lain, dan bahawa negara penerima (e.g. Amerika Syarikat)
mungkin mempunyai undang-undang privasi data dan perlindungan yang berbeza
daripada negara anda. Anda fahami bahawa jika anda berada di luar Amerika
Syarikat atau di tempat lain, anda boleh meminta senarai nama dan alamat
mana-mana penerima-penerima Data dengan menghubungi Pusat Perkhidmatan Pekerja
tol percuma di 1-800-88-6567, atau sebagai alternative di 001-646-254-3480 atau
dengan membuat apa-apa permintaan untuk senarai tersebut melalui e-mel kepada
privacy1@motorolasolutions.com.


Anda memberi kuasa kepada Syarikat, Broker Yang Ditetapkan dan mana-mana
penerima lain yang mungkin membantu Syarikat (pada masa kini atau masa depan)
untuk melaksanakan, mentadbir dan menguruskan Pelan untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, dengan tujuan untuk melaksanakan, mentadbir dan menguruskan
penyertaan anda dalam Pelan, termasuklah mana-mana pemindahan Data yang
diperlukan kepada broker, ejen eskrow atau pihak ketiga lain dengan siapa
apa-apa syer dalam Saham Biasa yang diterima atas pemberian hak Opsyen anda
mungkin didepositkan. Anda fahami bahawa Data akan dipegang hanya untuk tempoh
yang diperlukan untuk melaksanakan, mentadbir dan menguruskan penyertaan anda
dalam Pelan. Anda fahami jika anda berada di luar Amerika Syarikat, anda boleh,
pada bila-bila masa, melihat Data, meminta informasi tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan yang diperlukan
dilaksanakan ke atas Data atau menolak atau menarik balik persetujuan dalam ini,
dalam mana-mana kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber
manusia tempatan anda di Motorola Solutions Malaysia Sdn Bhd, PLOT 2, Bayan
Lepas, Technoplex Industrial Park, MK 12 SWD, 11900, Pulau Pinang, Malaysia atau
dengan menulis secara e-mel di privacy1@motorolasolutions.com. Selanjutnya, anda
memahami bahawa anda memberikan persetujuan di sini secara sukarela. Jika anda
tidak bersetuju, atau jika anda kemudian membatalkan persetujuan anda, status
pekerjaan atau perkidmatan dan kerjaya anda dengan Majikan tidak akan terjejas;
satunya akibat jika anda tidak bersetuju atau menarik balik persetujuannya
adalah bahawa Syarikat tidak akan dapat menganugerahkan Opsyen-opsyen atau
anugerah ekuiti lain kepada anda atau mentadbir atau mengekalkan anugerah
tersebut. Oleh itu, anda fahami bahawa keengganan atau penarikan balik
persetujuan anda boleh menjejaskan kelayakan anda untuk mengambil bahagian dalam
Pelan. Untuk maklumat lanjut mengenai akibat keengganan anda untuk memberikan
keizinan atau penarikan balik keizinan,anda fahami bahawa anda boleh menghubungi
wakil sumber manusia tempatan anda atau Pusat Perkhidmatan Pekerja atau menulis
secara e-mel kepada privacy1@motorolasolutions.com.


NOTIFICATIONS
Director Notification Obligation. If you are a director of a Subsidiary in
Malaysia, you are subject to certain notification requirements under the
Malaysian Companies Act. Among these requirements is an obligation to notify
such Malaysian Subsidiary in writing when you receive or dispose of an interest
(e.g., Options or shares of Common Stock) in the Company or any related company.
Such notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.
MEXICO
TERMS AND CONDITIONS
Plan Document Acknowledgement. By accepting the Options, you acknowledge that
you have received a copy of the Plan and the Agreement, including this Appendix,
which you have reviewed. You acknowledge further that you accept all the
provisions of the Plan and the Agreement, including this Appendix. You also
acknowledge that you have read and specifically and expressly approve the terms
and conditions set forth in Section 8 of the Award Document (Nature of Grant),
which clearly provides as follows:
(1)    Your participation in the Plan does not constitute an acquired right;
(2)
The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;

(3)    Your participation in the Plan is voluntary; and





--------------------------------------------------------------------------------





(4)
None of the Company, the Employer or any Subsidiary is responsible for any
decrease in the value of any shares of Common Stock acquired upon exercise of
the Options.

Labor Law Policy and Acknowledgment. This provision supplements Section 8 of the
Award Document (Nature of Grant):
By accepting the Options, you expressly recognize that the Company, with its
principal operating offices at 500 W. Monroe Street, Chicago, Illinois 60661
U.S.A., is solely responsible for the administration of the Plan and that your
participation in the Plan and acquisition of shares of Common Stock under the
Plan do not constitute an employment relationship between you and the Company
since you are participating in the Plan on a wholly commercial basis and your
sole employer is a Mexican legal entity that employs you and to which you are
subordinated (i.e., the Employer). Based on the foregoing, you expressly
recognize that the Plan and the benefits that you may derive from participating
in the Plan do not establish any rights between you and the Employer and do not
form part of the employment conditions and/or benefits provided by the Employer
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time without any liability to you.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages regarding any
provision of the Plan or the benefits derived under the Plan, and you therefore
grant a full and broad release to the Company, and its Subsidiaries, affiliates,
branches, representation offices, shareholders, trustees, directors, officers,
employees, agents, or legal representatives with respect to any such claim that
may arise.
Reconocimiento de Documento. Al aceptar la Opción, Usted reconoce que ha
recibido una copia del Plan, incluyendo este Apéndice por país, mismos que Usted
ha revisado. Usted reconoce, además, que acepta todas las disposiciones del
Plan, el Convenio, incluyendo este Addendum. Usted también reconoce que ha leído
y que específicamente aprueba de forma expresa los términos y condiciones
establecidos en la Sección 8 del documento denominado “Naturaleza del
Otorgamiento”, que claramente dispone lo siguiente:
(1)    Su participación en el Plan no constituye un derecho adquirido;
(2)
El Plan y su participación en el mismo, se ofrecen por la Compañía de manera
totalmente discrecional;

(3)    Su participación en el Plan es voluntaria; y
(4)
Ninguna de las empresas subsidiarias de la Compañía ni el Patrón del
Participante son responsables de ninguna disminución en el valor de las Acciones
adquiridas al momento de tener el derecho respecto a las Unidades de Acciones
Restringidas.

Política Laboral y Reconocimiento. Esta disposición suplementa la Sección 8 del
Documento denominado (naturaleza del Otorgamiento):
Al aceptar las Opciones, Usted expresamente reconoce que la Compañía, con
domicilio de operaciones ubicado en 500 W. Monroe Street, Chicago, Illinois
60661 U.S.A., es el único responsable de la administración del Plan y que su
participación en el Plan y la adquisición de Acciones no constituyen una
relación de trabajo entre Usted y la Compañía, ya que Usted participa en el Plan
de una manera totalmente comercial y su único Patrón es una empresa Mexicana a
quien se encuentra subordinado. Derivado de lo anterior, Usted expresamente
reconoce que el Plan y los beneficios que le pudieran derivar de la
participación en el dicho Plan no establecen derecho alguno entre Usted y su
patrón y no forman parte de las condiciones de trabajo y/o las prestaciones
otorgadas por el Patrón y que cualquier modificación al Plan o su terminación no
constituye un cambio o menoscabo de los términos y condiciones de su relación de
trabajo.





--------------------------------------------------------------------------------





Asimismo, Usted reconoce que su participación en el Plan es resultado de una
decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y/o discontinuar su participación en
cualquier momento y sin responsabilidad alguna frente a Usted.
Finalmente, Usted por este medio declara que no se reserva derecho o acción
alguna en contra de la Compañía por cualquier compensación o daños y perjuicios
en relación con cualquier disposición del Plan o de los beneficios derivados del
Plan y, por lo tanto, Usted otorga el más amplio finiquito que en derecho
proceda a favor de la Compañía, y sus afiliadas, sucursales, oficinas de
representación, accionistas, fiduciarios, directores, funcionarios, empleados,
agentes o representantes legales en relación con cualquier demanda o reclamación
que pudiera surgir.
NETHERLANDS
There are no country-specific provisions.
NIGERIA
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
OMAN
NOTIFICATIONS
Securities Law Information. The offer is addressed only to eligible employees.
The Plan, Agreement and any related documents do not constitute the marketing or
offering of securities in Oman and consequently have not been registered or
approved by the Central Bank of Oman, the Omani Ministry of Commerce and
Industry, the Omani Capital Market Authority or any other authority in the
Sultanate of Oman.
PAKISTAN
TERMS AND CONDITIONS
Method of Exercising. Due to local legal restrictions, you will be required to
pay the Exercise Price by means of a cashless “sell all” method of exercise
through the Designated Broker, such that all shares of Common Stock subject to
the exercised Options will be sold immediately upon exercise (i.e. a “same day
sale”) and the sales proceeds, less the Exercise Price, any applicable
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
accordance with your instructions to the Designated Broker. The Company reserves
the right to provide you with additional methods of exercise depending on the
development of local law. 



















--------------------------------------------------------------------------------





NOTIFICATIONS
Exchange Control Information. Pakistani residents are required to immediately
repatriate to Pakistan the proceeds from the sale of shares of Common Stock as
described above. The proceeds must be converted into local currency and the
receipt of proceeds must be reported to the State Bank of Pakistan (the “SBP”)
by filing a “Proceeds Realization Certificate” issued by the bank converting the
proceeds with the SBP. The repatriated amounts cannot be credited to a foreign
currency account. Pakistani residents are advised to consult with their personal
advisor prior to exercise of the Options to ensure compliance with the
applicable exchange control regulations in Pakistan, as such regulations are
subject to frequent change. Pakistani residents are responsible for ensuring
compliance with all exchange control laws in Pakistan.
PERU
NOTIFICATIONS
Securities Law Information. The offer of the Options is considered a private
offering in Peru; therefore, it is not subject to registration. For more
information concerning the offer, please refer to the Plan, the Agreement, and
any other materials or documentation made available by the Company. For more
information regarding the Company, please refer to the Company’s Annual Report
on Form 10-K and Quarterly Reports on Form 10-Q, which are filed with the U.S.
Securities and Exchange Commission and are available at www.sec.gov, as well as
the Company’s “Investor Relations” website at
http://investors.motorolasolutions.com/.
Labor Law Acknowledgement. By accepting the offer of Options, you acknowledge
that the Options are being granted ex gratia with the purpose of rewarding you.
POLAND
NOTIFICATIONS
Foreign Asset and Account Reporting. Polish residents holding foreign securities
(e.g., shares of Common Stock) and/or maintaining accounts abroad must report
information to the National Bank of Poland on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all other assets possessed abroad) exceeds PLN 7
million. If required, the reports must be filed on a quarterly basis on special
forms that are available on the website of the National Bank of Poland.
Exchange Control Information. If a Polish resident transfers funds in excess of
€15,000 into or out of Poland, the funds must be transferred via a Polish bank
account or financial institution. Polish residents are required to retain the
documents connected with a foreign exchange transaction for a period of five
years, as measured from the end of the year in which such transaction occurred.
PORTUGAL
TERMS AND CONDITIONS
English Language Consent. You hereby expressly declare that you have full
knowledge of the English language and have read, understood and fully accept and
agree with the terms and conditions established in the Plan and the Agreement.
Consentimento de Lingua Inglesa. O signatário pelo presente expressamente
declara que tem pleno conhecimento da língua Inglesa e que leu, compreendeu e
totalmente aceitou e concordou com os termos e condições estabelecidas no Plano
e no Acordo.





--------------------------------------------------------------------------------





NOTIFICATIONS
Exchange Control Information. If you are a resident of Portugal and you acquire
shares of Common Stock under the Plan, you may be required to file a report with
the Portuguese Central Bank for statistical purposes (unless you arrange to have
the shares of Common Stock deposited with a Portuguese financial intermediary,
in which case the intermediary will file the report for you).
QATAR
There are no country-specific provisions.
REPUBLIC OF KOREA
NOTIFICATIONS
Exchange Control Information. In the event that you remit funds out of Korea in
connection with the exercise of the Options, such remittance of funds must be
“confirmed” by a foreign exchange bank in Korea. In order to receive the
confirmation, you will likely be required to submit documents evidencing the
nature of remittance to the bank handling the remittance in Korea together with
the confirmation application, including a copy of the Agreement, the Plan, your
certificate of employment with the Employer and any other information requested
by the bank. No bank confirmation is necessary if no funds are remitted out of
Korea in connection with the exercise of the Option (e.g., if pay the Exercise
Price using funds already outside of Korea or a cashless method of exercise).
In addition, exchange control laws require Korean residents who realize
US$500,000 or more from the sale of shares in a single transaction to repatriate
the proceeds to Korea within three years of the sale. However, this repatriation
requirement likely does not apply the sale of shares of Common Stock on or after
July 18, 2017. You should consult with your personal legal advisor to determine
whether you will be required to repatriate proceeds from the sale of shares of
Common Stock back to Korea.
Foreign Asset and Account Reporting. Korean residents must declare all foreign
financial accounts (e.g., non-Korean bank accounts, brokerage accounts, etc.) to
the Korean tax authority and file a report with respect to such accounts if the
value of such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency) on any month-end date during a calendar year. Korean residents should
consult with their personal tax advisor to determine their personal reporting
obligations.
ROMANIA
NOTIFICATIONS
Exchange Control Information. Any transfer of funds exceeding €15,000 (whether
via one transaction or several transactions that appear to be linked to each
other) must be reported to the National Office for Prevention and Control of
Money Laundering on specific forms by the relevant bank or financial
institution. If you deposit the proceeds from the sale of shares of Common Stock
in a bank account in Romania, you may have to provide the Romanian bank through
which the operations are effected with appropriate documentation regarding the
receipt of the income. You should consult with a personal legal advisor to
determine whether you will be required to submit such documentation to the
Romanian bank.
SINGAPORE
TERMS AND CONDITIONS
Sale Restriction. You agree that any shares of Common Stock acquired pursuant to
the Options will not be offered for sale in Singapore prior to the six-month
anniversary of the grant date, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).





--------------------------------------------------------------------------------





NOTIFICATIONS
Securities Law Information. The grant of the Options is being made pursuant to
the “Qualifying Person” exemption” under section 273(1)(f) of the SFA under
which it is exempt from the prospectus and registration requirements and is not
made with a view to the underlying shares of Common Stock being subsequently
offered for sale to any other party. The Plan has not been and will not be
lodged or registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”) and the directors of a Singapore Subsidiary are
subject to certain notification requirements under the Singapore Companies Act.
The CEO and directors must notify the Singapore Subsidiary in writing of an
interest (e.g., Options, shares of Common Stock, etc.) in the Company or any
related company within two business days of (i) its acquisition or disposal,
(ii) any change in a previously-disclosed interest (e.g., upon vesting of the
Options or when shares of Common Stock acquired under the Plan are subsequently
sold), or (iii) becoming the CEO/a director.
SOUTH AFRICA
TERMS AND CONDITIONS
Method of Exercising. Due to local legal restrictions, you will be required to
pay the Exercise Price by means of a cashless “sell all” method of exercise
through the Designated Broker, such that all shares of Common Stock subject to
the exercised Options will be sold immediately upon exercise (i.e. a “same day
sale”) and the sales proceeds, less the Exercise Price, any applicable
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
accordance with your instructions to the Designated Broker. The Company reserves
the right to provide you with additional methods of exercise depending on the
development of local law. 
Tax Obligations. The following provision supplements Section 7 of the Award
Document (Tax-Related Items):
Upon exercise of the Options, you are required to immediately notify the
Employer of the amount any gain you realize as a result of such exercise. You
may be liable for a fine if you fail to complete this notification.
NOTIFICATIONS
Securities Law Information. In compliance with South African securities laws,
the documents listed below are available on the following Company websites:
i.
a copy of the Company's most recent annual report (i.e., Form 10-K) ) is
available on the “Investor Relations” website at
http://investors.motorolasolutions.com/; and

ii.
a copy of the Plan Prospectus is available on the “Equity website” at
https://converge.motorolasolutions.com/community/hr/rewards/recognition-and-other-incentives/stock-programs/overview.

A copy of the above documents will be sent to you free of charge on written
request to Global Rewards Equity Administration, Motorola Solutions, Inc., 500
W. Monroe Street, Chicago, Illinois 60661 U.S.A. In addition, you should contact
your tax advisor for specific information concerning your personal tax situation
with regard to Plan participation.
Exchange Control Information. The Options may be subject to exchange control
regulations in South Africa. In particular, if you are a South African resident
for exchange control purposes, you are required to obtain approval from the
South African Reserve Bank for payments (including payment of proceeds from the
sale of shares of Common Stock) that you receive into accounts based outside of
South Africa (e.g., a U.S. brokerage account established with the Designated
Broker). Because exchange control regulations are subject to change, South
African residents should consult with their personal advisor to ensure
compliance with current regulations.





--------------------------------------------------------------------------------





SPAIN
TERMS AND CONDITIONS
Nature of Grant. The following provision supplements Section 8 of the Award
Document (Nature of Grant):
By accepting the Options, you consent to participation in the Plan and
acknowledge that you have received a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and
discretionally decided to grant options under the Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world. This decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not bind the Company or any of its Subsidiaries
other than as expressly set forth in the Plan and the Award Document.
Consequently, you understand that the Options are granted on the assumption and
condition that the Options and any shares of Common Stock issued upon exercise
of the Options are not a part of any employment contract (either with the
Company or any Subsidiary) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever.
Further, you understand and agree that, unless otherwise expressly provided for
by the Company or set forth in the Award Document, the Options will be cancelled
without entitlement to any shares of Common Stock if your employment is
terminated for any reason, including, but not limited to: resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, or under Article 10.3 of Royal
Decree 1382/1985. The Company, in its sole discretion, shall determine the date
when your employment has terminated for purposes of the Options.
In addition, you understand that this grant would not be made to you but for the
assumptions and conditions referred to above; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of, or right to, the
Options shall be null and void.
NOTIFICATIONS
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the Options. The Agreement has not been, nor will it be,
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
Foreign Asset and Account Reporting. To the extent that Spanish residents hold
rights or assets (e.g., shares of Common Stock, cash, etc.) in a bank or
brokerage account outside of Spain with a value in excess of €50,000 per type of
right or asset as of December 31 each year, such residents are required to
report information on such rights and assets on their tax return for such year.
Shares of Common Stock constitute securities for purposes of this requirement,
but the Options (whether vested or unvested) are not considered assets or rights
for purposes of this requirement.
If applicable, Spanish residents must report the assets or rights on Form 720 by
no later than March 31 following the end of the relevant year. After such assets
or rights are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported assets or rights
increases by more than €20,000. Failure to comply with this reporting
requirement may result in penalties to the Spanish residents.
Spanish residents are also required to electronically declare to the Bank of
Spain any securities accounts (including brokerage accounts held abroad), as
well as the securities held in such accounts, if the value of the transactions
for all such accounts during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceeds €1,000,000. More frequent
reporting is required if such transaction value or account balance exceeds
€1,000,000.





--------------------------------------------------------------------------------





Spanish residents should consult with their personal tax and legal advisors to
ensure compliance with their personal reporting obligations.
Exchange Control Information. If you are a Spanish resident and you acquire
shares of Common Stock upon exercise of the Options, you must declare such
acquisition to the Spanish Dirección General de Comercio e Inversiones (the
“DGCI”), the Bureau for Commerce and Investments, which is a department of the
Ministry of Economy and Competitiveness. Spanish residents must also declare
ownership of any shares of Common Stock by filing a Form D-6 with the
Directorate of Foreign Transactions each January while such shares are owned. In
addition, the sale of shares of Common Stock must also be declared on Form D-6
filed with the DGCI in January, unless the sale proceeds exceed the applicable
threshold (currently €1,502,530), in which case, the filing is due within one
month after the sale. In addition, you may be required to electronically declare
to the Bank of Spain any foreign accounts (including brokerage accounts held
abroad), any foreign instruments (including shares of Common Stock acquired
under the Plan), and any transactions with non-Spanish residents, depending on
the balances in such accounts together with the value of such instruments as of
December 31 of the relevant year, or the volume of transactions with non-Spanish
residents during the relevant year.
SWEDEN
There are no country-specific provisions.
TAIWAN
NOTIFICATIONS
Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and its Subsidiaries. The offer of
participation in the Plan is not a public offer of securities by a Taiwanese
company.
Exchange Control Information. Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of shares of Common Stock) up to
US$5,000,000 per year without justification. If the transaction amount is
TWD500,000 or more in a single transaction, the resident must submit a Foreign
Exchange Transaction Form and provide supporting documentation to the
satisfaction of the remitting bank.
THAILAND
NOTIFICATIONS
Exchange Control Information. Thai residents who remit funds out of Thailand in
order to exercise the Options must remit such funds through a commercial bank in
Thailand.
Further, if Thai residents realize US$50,000 or more in a single transaction
from the sale of shares of Common Stock or the payment of dividends, such
residents are required to repatriate the cash proceeds to Thailand immediately
following the receipt of such proceeds and to then either convert such
repatriated proceeds into Thai Baht or deposit the proceeds into a foreign
currency account opened with any commercial bank in Thailand within 360 days of
repatriation. Further, for repatriated amounts of US$50,000 or more, Thai
residents must specifically report the inward remittance to the Bank of Thailand
on a Foreign Exchange Transaction Form. Thai residents are personally
responsible for complying with exchange control restrictions in Thailand.
TURKEY
NOTIFICATIONS
Securities Law Information. Turkish residents are not permitted to sell shares
of Common Stock acquired under the Plan in Turkey. The shares of Common Stock
are currently traded on the New York Stock Exchange, which is located outside of
Turkey, under the ticker symbol “MSI” and the shares of Common Stock may be sold
through this exchange.





--------------------------------------------------------------------------------





Exchange Control Information. If you remit funds out of Turkey in order to
exercise the Options, you must remit such funds through a licensed financial
intermediary institution in Turkey.
In certain circumstances, Turkish residents are permitted to sell shares of
Common Stock traded on a non-Turkish stock exchange only through a financial
intermediary licensed in Turkey. Therefore, Turkish residents may be required to
appoint a Turkish broker to assist with the sale of the shares of Common Stock
acquired under the Plan. Turkish residents should consult their personal legal
advisor before selling any shares of Common Stock acquired under the Plan to
confirm the applicability of this requirement.
UKRAINE
TERMS AND CONDITIONS
Method of Exercising. Due to local legal restrictions, you will be required to
pay the Exercise Price by means of a cashless “sell all” method of exercise
through the Designated Broker, such that all shares of Common Stock subject to
the exercised Options will be sold immediately upon exercise (i.e. a “same day
sale”) and the sales proceeds, less the Exercise Price, any applicable
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
accordance with your instructions to the Designated Broker. The Company reserves
the right to provide you with additional methods of exercise depending on the
development of local law.
NOTIFICATIONS
Exchange Control Information. Ukrainian residents may be required to obtain an
“investment license” (for the purchase of shares of Common Stock) and/or a
“placement license” (for the placement of shares or Common Stock or cash outside
of Ukraine) from the National Bank of Ukraine.
In addition, Ukrainian residents are required to notify the National Bank of
Ukraine within three days of the opening of a foreign brokerage account, such as
their account with the Designated Broker. Ukrainian residents are advised to
consult with their personal legal advisor to determine their responsibilities
under Ukrainian exchange control laws.
UNITED ARAB EMIRATES
NOTIFICATIONS
Securities Law Information. The offer of the Options is available only for
select employees of the Company and its Subsidiaries and is in the nature of
providing employees incentives in the United Arab Emirates. The Plan and the
Award Document are intended for distribution only to such employees and must not
be delivered to, or relied on by any other person. Prospective purchasers of
securities should conduct their own due diligence.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with this statement,
including the Plan and the Award Document, or any other incidental communication
materials distributed in connection with the Options. Further, neither the
Ministry of Economy nor the Dubai Department of Economic Development has
approved this statement nor taken steps to verify the information set out in it,
and has no responsibility for it. Residents of the United Arab Emirates who have
any questions regarding the contents of the Plan and the Award Document should
obtain independent professional advice.
UNITED KINGDOM
TERMS AND CONDITIONS
Tax-Related Items. This provision supplements Section 7 of the Award Document
(Tax-Related Items):
Without limitation to Section 7 of the Award Document, you agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items, as and when requested by the Company or the Employer or by Her Majesty’s
Revenue and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and the
Employer against any Tax-Related Items that they are required





--------------------------------------------------------------------------------





to pay or withhold or have paid or will pay to HMRC on your behalf (or any other
tax authority or any other relevant authority).
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you
understand that you may not be able to indemnify the Company for the amount of
any Tax-Related Items not collected from or paid by you, if the indemnification
could be considered to be a loan. In this case, the Tax-Related Items not
collected or paid may constitute a benefit to you on which additional income tax
and National Insurance Contributions (“NICs”) may be payable. You understand
that you will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying to the Company and/or the Employer (as appropriate) the amount of any
NICs due on this additional benefit, which may also be recovered from you by any
of the means referred to in Section 7 of the Award Agreement.
VENEZUELA
NOTIFICATIONS
Securities Law Information. The Options are offered as a personal, private,
exclusive transaction and are not subject to Venezuelan government securities
regulations.
Investment Representation. As a condition of the grant of the Options,
Venezuelan residents should be aware that the Options are held as an investment
and that any cashless exercise of the Options is not being performed for
purposes of obtaining foreign currency.
Exchange Control Information. Following the sale of shares of Common Stock,
Venezuelan residents may be subject to certain restrictions if they attempt to
transfer such cash proceeds into Venezuela. Venezuelan residents are solely
responsible for complying with applicable Venezuelan exchange control rules that
may apply in connection with their participation in the Plan and/or the transfer
of cash proceeds into Venezuela. Venezuelan residents are advised to consult
with their personal legal advisor to determine their responsibilities under
Venezuelan exchange control laws.

































--------------------------------------------------------------------------------





EXHIBIT A



--------------------------------------------------------------------------------





General Data Protection Regulation (“GDPR”) Notice for Participants in the EU




RE: Motorola Solutions Omnibus Incentive Plan of 2015 (the “Plan”)


Dear Participant:
The EU General Data Protection Regulation (also known as the “GDPR”) comes into
force on May 25, 2018. For the purposes of the GDPR, Motorola Solutions, Inc.
(the “Company”) wants to make EU-based participants in the Plan aware that the
Company holds certain Data (as defined below) about the participants. The
Company also wants to explain why the Company holds this Data and to let each
participant know how to raise any questions regarding the Company’s use of the
Data. The purpose of this communication is to provide participants with this
information.


This document constitutes a Notice under the GDPR. Copies of this Notice are
also available for viewing online at
https://converge.motorolasolutions.com/community/lga/privacy by request using
the contact details set out below.


This communication supplements information relating to the use and transfer of
your Data set out in the relevant award agreement, or agreements, issued to you
under the Plan (the “Agreements”). Should there be any inconsistency between the
terms of this Notice and the Agreements relating to the Company’s use of your
Data, then this Notice is the document that will apply.


The term “Data” as used in this Notice includes your name, home address, email
address and telephone number, date of birth, social insurance number, passport
number or other identification number, salary, nationality and job title, as
well as details of any shares, directorships, awards or any other equity or
share rights you may have in the Company (whether awarded, canceled, exercised,
vested, unvested or outstanding).
 
Data Controller Entity: The Company is the Data Controller. The Company is a
Delaware corporation, with its principal United States office at 500 W. Monroe
Street, Chicago, Illinois 60661 U.S.A.


Purposes: Data is held for the exclusive purpose of implementing, administering
and managing your participation in the Plan.


Legitimate Interests: The Company holds and processes the Personal Data for the
legitimate interests of implementing, administering and maintaining the Plan and
each participant's participation in the Plan.


International Transfers of Data: As the Company is based in the United States
and the Agreements are performed in the United States, the Company can only meet
its contractual obligations to you under the Agreements if the Data is
transferred to the United States. The performance of the contractual obligations
of the Company to you is one of the legal bases for the transfer of the Data
from the European Union to the United States. You should be aware that the
United States may have different data privacy laws and protections than the data
privacy laws in place in the European Union.
Retention Period: The Company will delete your Data within a reasonable time
after it has accomplished all the necessary legal obligations connected with the
management and administration of the Plan.


Other Recipients: To fulfill its obligations under the Agreements, the Company
may share Data with its subsidiary companies who employ participants in the
Plan. In addition, Data may be transferred to certain third parties assisting in
the implementation, administration and management of the Plan, such as share
plan administrators and transfer





--------------------------------------------------------------------------------





agents. At your instruction, the Data will be shared with a broker or other
third party whom you have instructed the Company to deposit shares or other
securities acquired upon the vesting of any awards under the Agreements.


Data Subject Rights: Participants have a number of rights under the GDPR.
Depending upon the circumstances, these may include the right of data
portability (where the Company helps a participant move Data to someone else at
the participant's request), the right to object to the processing of the Data,
the right to require the Company to update and correct the Data, the right to
require erasure of the Data and the right for the participant to review the Data
held by the Company and to require the Company to cease processing it. You must
understand, however, that any such request may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or your withdrawal of consent, please contact the Company
using the contact details below.


Participants also have a right to lodge a complaint concerning the processing of
their personal data with an EU supervisory authority.


Data Security: The Company recognizes the importance of treating Data in a
lawful, fair and transparent manner. The Company will apply reasonable
organizational and security measures to prevent the unlawful processing and/or
the accidental loss or destruction of these materials and, in particular, the
personal data contained in them.


Contact: For more information on our general privacy policy please go to
https://www.motorolasolutions.com/en_xu/about/privacy-policy.html#privacystatement.
If you have any questions concerning this Notice, you should contact
privacy1@motorolasolutions.com.









































































--------------------------------------------------------------------------------





EXHIBIT B
DANISH EMPLOYER STATEMENT FOR OPTIONS


Information regarding Stock Options




Pursuant to Section 3(1) of the Danish Act on the use of stock options or
warrants, etc. in employment relationships (hereinafter referred to as the
“Act”), you are entitled to receive the following information regarding the
grant of stock options, in accordance with the Motorola Solutions Omnibus
Incentive Plan of 2015 (hereinafter referred to as the “Plan”) (the “Stock
Options” or “Options”), in a separate written declaration prepared by your
employer, Motorola Solutions Denmark A/S.


This declaration only contains the information required by the Act. The terms
and conditions for any grant of Stock Options under the Plan are as described in
the provisions of the Award Document that you will receive in connection with
the grant and the terms and conditions of the Plan. Any capitalized terms used
but not defined herein will have the meaning ascribed to them in the Plan or the
Award Document, as applicable. In case of disagreement between this declaration
and the Award Document and/or the Plan, the Award Document and the Plan shall
prevail except with respect to the impact of termination of your employment (as
described in section 5 below).


This declaration constitutes an addendum to your contract of employment.


1.
The criteria and conditions for the grant of Stock Options



The granting of Stock Options under the Plan is at the sole discretion of
Motorola Solutions, Inc. (“Motorola Solutions”). The Plan may be amended,
cancelled, or terminated by Motorola Solutions, in its sole discretion, at any
time. The grant of Stock Options under the Plan is a one-time benefit and does
not create any contractual or other right to receive an award in the future.
Future grants, if any, will be at the sole discretion of Motorola Solutions,
including, but not limited to, the timing of any grant, number of Options,
vesting provisions, and the exercise price.


Furthermore, the Stock Options are conditional on your continued employment with
Motorola Solutions Denmark A/S, Motorola Solutions or other Subsidiary pursuant
to Sections 4 and 5 of the Act and the terms and conditions stated in section 5
below.


2.
Time of grant of Stock Options



You were granted Stock Options and in this connection you will receive an Award
Document which contains the general terms and conditions, including the number
of granted Stock Options. Each Option granted entitles you to purchase one share
of Motorola Solutions common stock pursuant to the below terms and the terms of
the Plan and the Award Document.


3.
Period of exercise



The Stock Options will vest on the three-year anniversary of the date of grant
(the “Regular Vesting Schedule”) or on the Special Vesting Schedule as described
in section 5 below. The Stock Options will expire on the earlier of (1) the
five-year anniversary of the date of grant (the “Date of Expiration”) or (2) on
any of the Special Expiration Dates described in section 5 below. You may
exercise the Stock Options at any time after they vest and before they expire.
Once an Option expires, you no longer have the right to exercise it, and the
Option will automatically lapse without compensation.


4.
Exercise price



The exercise price will be stated in the Award Document. As a general guideline,
the exercise price will be the Fair Market Value on the Date of Grant determined
as the closing price for a share of Motorola Solutions common stock on the date
of grant. However, the exercise price will be determined at the sole discretion
of Motorola Solutions, but will not be less than the Fair Market Value on the
Date of Grant.


You must follow the procedures for the exercising of options established by
Motorola Solutions from time to time. At the time of exercise, you must pay the
Exercise Price for all of the Options being exercised and any taxes that are
required to be withheld by Motorola Solutions or a Subsidiary in connection with
the exercise.







--------------------------------------------------------------------------------





5.
Your legal position in connection with termination



In the event of your voluntary or involuntary termination of employment, your
legal position will be as described in Sections 4 and 5 of the Act or as
described in the Award Document provided this position is more favourable for
you than your position according to the Act.


Special Vesting Schedule and Special Expiration Dates:


There are events causing your Options to vest sooner than the Regular Vesting
Schedule stated above or to expire sooner than the Date of Expiration stated
above. Those events are as follows:


Retirement - If your employment with Motorola Solutions or a Subsidiary is ended
because of your retirement, as defined in Section 4.2 of the Act, the Options
will continue to vest in accordance with the Regular Vesting Schedule and will
expire on the Date of Expiration.
 
Disability - If your employment with Motorola Solutions or a Subsidiary is
terminated because of your Total and Permanent Disability (as defined below),
the Options that are not vested will automatically become fully vested upon your
termination because of your Total and Permanent Disability. All your Options
will then expire on the earlier of the first anniversary of your termination
because of your Total and Permanent Disability or the Date of Expiration. Until
the Date of Expiration, the Options will be exercisable by you, your guardian or
your legal representative.


Death - If your employment with Motorola Solutions or a Subsidiary is terminated
because of your Death, the Options that are not vested will automatically become
fully vested upon your Death. All your Options will then expire on the earlier
of the first anniversary of your Death or the Date of Expiration. Until that
time, with written proof of death and inheritance, the Options will be
exercisable by your legal representative, legatees or distributees.


Change In Control - If a “Change in Control” of the Company occurs, and the
successor corporation does not assume these Options or replace them with options
that are at least comparable to these Options, then: (1) all of your unvested
Options will be fully vested and (2) all of your Options will be exercisable
until the Date of Expiration set forth above.


Further, with respect to any Options that are assumed or replaced as described
in the preceding paragraph, such assumed or replaced options shall provide that
they will be fully vested and exercisable until the Date of Expiration set forth
above if you are involuntarily terminated (for a reason other than “Cause”) or
if you quit for “Good Reason” within 24 months of the Change in Control. For
purposes of this paragraph, the terms “Change in Control”, “Cause” and “Good
Reason” are defined in the Plan.


Termination of Your Employment Because of Misconduct - If Motorola Solutions or
a Subsidiary terminates your employment because of Misconduct (as defined
below), all of your Options (all vested but not yet exercised and all unvested)
will expire upon your termination, cf. Section 5(2) of the of the Act.
Change of Employment in connection with a Transfer - If you accept employment
with another company other than Motorola Solutions or a Subsidiary, or if you
are transferred, either voluntarily or involuntarily, to another company other
than Motorola Solutions or a Subsidiary, as a result of and in direct connection
with the sale, lease, outsourcing arrangement or any other type of asset
transfer or transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola Solutions or a Subsidiary including also as part
of a demerger, or if you remain employed by a Subsidiary that is sold (a
"Transfer"), all of your unvested Options upon the date of such Transfer (as
defined herein) will vest on a pro rata basis in amount equal to (a)(i) the
total number of Options subject to this Award, multiplied by (ii) a fraction,
the numerator of which is the number of completed full months of service by the
employee from the Date of Grant to the employee’s date of Transfer and the
denominator of which is the number of full months during the entire vesting
period, minus (b) any Options that vested prior to the date of Transfer. All of
your vested but not yet exercised Options will expire on the earlier of (i) 90
days after such Transfer or (ii) the Date of Expiration stated above.
Termination of Employment by Motorola Solutions or a Subsidiary Other than for
Misconduct or a Transfer- If Motorola Solutions or a Subsidiary on its
initiative, terminates your employment other than for Misconduct or a Transfer,
the Options will continue to vest in accordance with the Regular Vesting
Schedule and will expire on the Date of Expiration.


Termination of Employment or Service for any Other Reason than Described Above -
If your employment with Motorola Solutions or a Subsidiary terminates for any
reason other than that described above, including voluntary resignation of your
employment, all of your unvested Options will automatically expire upon
termination of your employment, and all of your vested but not yet exercised
Options will expire ninety (90) days after the date of termination of your
employment or such shorter period remaining until the Date of Expiration.





--------------------------------------------------------------------------------







Leave of Absence - If you take Leave of Absence from Motorola Solutions or a
Subsidiary approved by your employer in writing in accordance with your
employer’s Leave of Absence Policy, and from which you have a right to return to
work, as determined by Motorola Solutions and if the Leave of Absence does not
constitute a termination of the employment as determined by Motorola Solutions
the following will apply:


Vesting of Options - Options will vest on the Regular Vesting Schedule.


Exercising Options - You may exercise Options that are vested or will vest
during the Leave of Absence.


Effect of Termination of Your Employment - If your employment is terminated
during the Leave of Absence, the treatment of your Options will be determined as
described under “Special Vesting Dates and Special Expiration Dates” above.


Definition of terms:


“Misconduct” means any serious misconduct identified as a reason for termination
in the Motorola Solutions Code of Business Conduct, or the human resources
policies, or other written policies or procedures, and any misconduct covered by
Section 5(2) of the Act.


“Subsidiary” means an entity of which Motorola Solutions owns directly or
indirectly at least 50% and which Motorola Solutions consolidates for financial
reporting purposes.


“Total and Permanent Disability” means for non-U.S. employees, as established by
applicable Motorola Solutions policy or as required by local regulations.


6.
The financial aspects of participation in the Stock Option Plan



Stock options and the underlying shares are financial instruments. The value of
your Options will depend on the development of the market value of the shares of
Motorola Solutions common stock. The mere grant of options does not guarantee
favourable financial outcome at the future time of exercise of the options or
sale of the shares of Motorola Solutions common stock acquired by you by
exercise of the options.


The value of the Stock Options and any shares you may acquire under the Plan are
not included in the calculation of holiday allowance, pension contribution or
any other salary-related payments.





















































--------------------------------------------------------------------------------





Orientering om aktieoptioner




I henhold til § 3, stk. 1 i lov om brug af køberet eller tegningsret til aktier
m.v. i ansættelsesforhold (i det følgende ”aktieoptionsloven”) er du berettiget
til at modtage følgende oplysninger om den tildeling af aktieoptioner, på
engelsk kaldet ”Stock Options”, der har fundet efter Motorola Solutions Inc.’s
aktieoptionsprogram ”the Motorola Solutions Omnibus Incentive Plan of 2015” (i
det følgende ”Planen” ”Stock Options” eller ”Options) i en særskilt skriftlig
erklæring fra din arbejdsgiver, Motorola Solutions Danmark A/S.


Denne erklæring indeholder kun de oplysninger, som aktieoptionsloven kræver.
Vilkår og betingelser for tildeling af aktieoptioner i henhold til Planen er
beskrevet i det tildelingsdokument, på engelsk kaldet ”the Award Document”, du
modtager i forbindelse med tildeling af aktieoptioner og i Planen.
Eventuelle kapitaliseret vilkår som bliver anvendt, men ikke defineret heri, vil
have samme betydning som dem i planen eller Award Document.
I tilfælde af uoverensstemmelser mellem nærværende orientering og
tildelingsdokumentet og/eller Planen, har tildelingsdokumentet og Planen
forrang, undtaget konsekvensen ved opsigelse (som beskrevet i punkt 5 nedenfor).


Denne erklæring udgør et tillæg til din ansættelseskontrakt.


1.
Kriterier og betingelser for tildeling af aktieoptioner



Tildeling af aktieoptioner i henhold til Planen sker udelukkende efter Motorola
Solutions Inc. (”Motorola Solutions”) vurdering. Motorola Solutions kan til
enhver tid ændre, tilbagekalde eller bringe Planen til ophør. Tildeling af
aktieoptioner i henhold til Planen er et éngangsgode, og skaber ikke nogen
kontraktmæssig ret af nogen art til at modtage tildelinger i fremtiden.
Eventuelle fremtidige tildelinger sker udelukkende efter Motorola Solutions
vurdering, herunder for så vidt angår, men ikke begrænset til, valg af tidspunkt
for tildeling, antal, betingelser for udnyttelse og udnyttelseskurs.


Derudover er aktieoptionerne betinget af din fortsatte ansættelse i Motorola
Solutions Danmark A/S, Motorola Solutions eller et datterselskab i
overensstemmelse med aktieoptionslovens §§ 4 og 5 og de i punkt 5 nedenfor
anførte vilkår og betingelser.


2.
Tidspunkt for tildeling af aktieoptioner

Du er blevet tildelt aktieoptioner, og du vil i den forbindelse modtage et
tildelingsdokument (Award Document), som indeholder de generelle vilkår og
betingelser, herunder oplysning om antallet af tildelte optioner. Hver enkelt
tildelt option giver dig ret til at købe én almindelig aktie i Motorola
Solutions Inc. på nedenstående betingelser samt de betingelser, der er anført i
Planen og i tildelingsdokumentet (Award Document).


3.
Udnyttelsesperiode



Aktieoptionerne modnes og kan udnyttes til aktieerhvervelse fra 3-årsdagen for
tildelingen (i det følgende ”Det Ordinære Udnyttelsestidspunkt”) eller på de
særlige udnyttelsestidspunkter, som er beskrevet under punkt 5 nedenfor.
Aktieoptionerne udløber på det tidligste tidspunkt af hhv. (1) 5-årsdagen for
tildelingen (i det følgende “Udløbsdatoen”) eller (2) på en af de særlige
udløbsdatoer, som er beskrevet i afsnit 5 nedenfor. Du kan udnytte
aktieoptionerne, hvornår du vil i udnyttelsesperioden, der løber fra de
fastsatte udnyttelsestidspunkter og til de fastsatte udløbsdatoer. Når en
aktieoption er udløbet, har du ikke længere ret til at udnytte den, og
aktieoptionen bortfalder automatisk uden kompensation.


4.
Fastsættelse af udnyttelseskurs



Udnyttelseskursen er anført i tildelingsdokumentet. Som en generel retningslinie
svarer udnyttelseskursen til markedskursen på tildelingstidspunktet beregnet som
slutkursen for Motorola Solutions aktier på tildelingstidspunktet, men vil
aldrig være lavere end markedskursen på tildelingstidspunktet. Udnyttelseskursen
fastsættes dog udelukkende efter Motorola Solutions vurdering.


Du skal følge de af Motorola Solutions til enhver tid fastlagte procedurer for
udnyttelse af optioner. På udnyttelsestidspunktet skal du betale
udnyttelseskursen for alle de optioner, der udnyttes, og eventuelle skatter, som





--------------------------------------------------------------------------------





det kræves, at Motorola Solutions eller et af Motorola Solutions datterselskaber
skal tilbageholde i forbindelse med udnyttelsen.


5.
Din retsstilling i forbindelse med fratræden



I tilfælde af frivillig eller ufrivillig opsigelse af ansættelsesforholdet vil
din retsstilling være som beskrevet i §§ 4 og 5 i aktieoptionsloven, eller som
beskrevet i tildelingsdokumentet, hvis retsstillingen beskrevet heri stiller dig
bedre end din retsstilling i henhold til aktieoptionsloven.


Særlige udnyttelsestidspunkter og særlige udløbsdatoer:


Der vil være tilfælde, hvor dine optioner vil kunne udnyttes tidligere end Det
Ordinære Udnyttelsestidspunkt beskrevet ovenfor, eller hvor dine optioner vil
udløbe tidligere end Udløbsdatoen beskrevet ovenfor. Disse tilfælde er beskrevet
i det følgende:


Pensionering mv. - Hvis dit ansættelsesforhold hos Motorola Solutions eller et
af Motorola Solutions datterselskaber ophører på grund af din pensionering, som
defineret i aktieoptionslovens § 4, stk. 2, vil optionerne fortsat modnes på Det
Ordinære Udnyttelsestidspunkt, og optionerne vil udløbe på Udløbsdatoen.


Invaliditet - Hvis dit ansættelsesforhold hos Motorola Solutions eller af et
Motorola Solutions datterselskaber ophører på grund af din 100% permanente
invaliditet, som defineret nedenfor, vil optionerne som endnu ikke er modnede
automatisk blive modnet når du fratræder pga. din permanente invaliditet. Alle
dine optioner vil udløbe enten 1 år efter fratrædelsestidspunktet eller når
optionen udløber (hvad der sker først) Indtil Udløbsdatoen kan optionerne
udnyttes af dig, din værge eller din juridiske repræsentant.


Død - Hvis dit ansættelsesforhold hos Motorola Solutions eller af et Motorola
Solutions datterselskaber ophører på grund af din død, vil endnu ikke modnede
optioner automatisk modne og kunne udnyttes fuldt ud til aktieerhvervelse i
forbindelse med din død. Alle dine optioner vil herefter udløbe på det tidligste
tidspunkt af hhv. 1-årsdagen for din død eller Udløbsdatoen. Indtil da vil
optionerne kunne udnyttes af dit dødsbo eller dine testamentsarvinger mod
skriftlig dokumentation for død og arveforhold.


Ændring i ejerforhold, på engelsk Change in Control - Hvis der sker ændring i
Motorola Solutions ejerforhold, og den fortsættende virksomhed ikke viderefører
allerede udstedte optioner eller erstatter disse med sammenlignelige optioner,
vil alle ikke modnede optioner automatisk modne og alle optioner vil derefter
kunne udnyttes fuldt ud til aktieerhvervelse som beskrevet i Planen.


Hvis den fortsættende virksomhed viderefører eller erstatter de allerede
udstedte optioner, skal disse optioner automatisk modne og kunne udnyttes fuldt
ud indtil Udløbsdatoen, hvis dit ansættelsesforhold eller din tjeneste opsiges
af den erhvervende virksomhed af andre årsager end misligholdelse, som defineret
nedenfor, indenfor 2 år efter en ændring i ejerforholdene.


Opsigelse af dit ansættelsesforhold på grund af misligholdelse - Hvis Motorola
Solutions eller et af Motorola Solutions datterselskaber opsiger dit
ansættelsesforhold på grund af din misligholdelse, som defineret nedenfor, vil
alle dine optioner (alle modnede, men endnu ikke udnyttede optioner samt alle
ikke modnede optioner) få udløbsdato på datoen for din fratræden, jf. § 5, stk.
2 i aktieoptionsloven.


Ændring i ansættelsesforholdet på grund af overdragelse af aktiviteter, på
engelsk Transfer - Hvis du accepterer ansættelse i et andet selskab end Motorola
Solutions eller et af Motorola Solutions datterselskaber, eller hvis du
frivilligt eller tvungent bliver overflyttet til et andet selskab end Motorola
Solutions eller et af Motorola Solutions datterselskaber som en konsekvens af og
i direkte forbindelse med salg, lease, outsourcing eller en anden type af
aktivoverdragelse eller overdragelse af en del af en afdeling eller en del af en
afgrænset organisatorisk enhed af Motorola Solutions eller et af Motorola
Solutions datterselskaber - også som en del af en virksomhedsspaltning - eller
hvis du forbliver ansat i et datterselskab, der bliver solgt eller hvis aktier
bliver uddelt til Motorola Solutions aktionærer som led i en opsplitning af en
virksomhed eller en lignende transaktion (en "Overdragelse"), vil alle dine ikke
modnede optioner ved Overdragelsen (som defineret ovenfor) modne forholdsmæssigt
svarende til (a)(i) det samlede antal optioner i henhold til denne tildeling,
multipliceret med (ii) en brøk, hvor tælleren udgøres af det samlede antal
måneder, som du har arbejdet fra tildelingsdagen til overdragelsesdagen, og hvor
nævneren udgøres af antallet af måneder i modningsperioden, minus (b) antallet
af optioner, der allerede er modnet før Overdragelsen. Alle dine modnede, men





--------------------------------------------------------------------------------





endnu ikke udnyttede optioner, vil udløbe 90 dage efter Overdragelsen eller,
hvis dette tidspunkt indtræder tidligere, på Udløbsdatoen.


Motorola Solutions eller et af Motorola Solutions datterselskabers opsigelse af
dit ansættelsesforhold af andre grunde end misligholdelse eller overdragelse af
aktiviteter - Hvis Motorola Solutions eller et af Motorola Solutions
datterselskaber opsiger dit ansættelsesforhold af andre grunde end
misligholdelse eller overdragelse af aktiviteter, vil dine optioner fortsat
modnes på Det Ordinære Udnyttelsestidspunkt, og optionerne vil udløbe på
Udløbsdatoen.
Opsigelse af dit ansættelsesforhold af andre grunde end beskrevet ovenfor - Hvis
dit ansættelsesforhold hos Motorola Solutions eller et af Motorola Solutions
datterselskaber opsiges af andre grunde end beskrevet ovenfor, herunder ved din
egen opsigelse, vil alle dine ikke modnede optioner automatisk få udløbsdato på
datoen for din fratræden, og alle dine modnede, men endnu ikke udnyttede
optioner, vil udløbe 90 dage efter datoen for din fratræden eller, hvis dette
tidspunkt indtræder tidligere, på Udløbsdatoen.


Orlov - Hvis du tager orlov fra Motorola Solutions eller et af Motorola
Solutions datterselskaber i overensstemmelse med din arbejdsgivers skriftlige
accept, jf. din arbejdsgivers orlovspolitik, og hvis orloven ikke udgør en
opsigelse af ansættelsesforholdet som bestemt af Motorola Solutions, gælder
følgende:


Modning af optionerne - Dine optioner vil fortsat modnes på Det Ordinære
Udnyttelsestidspunkt.


Udnyttelse af optioner - Du kan udnytte de optioner, som er modnede eller som
modnes under din orlov.


Virkningen af opsigelse af dit ansættelsesforhold - Hvis dit ansættelsesforhold
opsiges under din orlov, vil behandlingen af dine optioner afhængig af
situationen være bestemt af det ovenfor anførte vedrørende særlige
udnyttelsestidspunkter og særlige udløbsdatoer.


Definitioner:


“Misligholdelse” betyder enhver væsentlig misligholdelse identificeret som en
grund for opsigelse, jf. Motorola Solutions Code of Business Conduct eller Human
Ressource Policies, eller andre skriftlige politikker eller procedurer, samt
enhver misligholdelse, der er omfattet af § 5, stk. 2 i aktieoptionsloven.


”Datterselskab” betyder en enhed, af hvilken Motorola Solutions direkte eller
indirekte ejer mindst 50%, og som Motorola Solutions indkalkulerer med henblik
på økonomiske beretninger.


“100% permanent invaliditet” betyder for ikke-amerikanske medarbejdere, hvad der
er fastsat i henhold til Motorola Solutions politik eller lokale regulativer.


6.
De økonomiske aspekter af deltagelse i Aktieoptionsplanen



Aktieoptioner og de bagvedliggende aktier er et finansielt instrument. Værdien
af dine optioner afhænger af udviklingen i den almindelige markedsværdi af
Motorola Solutions aktier. Tildelingen af optioner garanterer dig ikke et
favorabelt økonomisk udbytte på det fremtidige udnyttelsestidspunkt eller ved
salg af de erhvervede Motorola Solutions aktier.


Værdien af Stock Optioner og andre aktier du må anskaffe dig under Planen er
ikke inkluderet i beregning af ferie, pension eller andre løn-relaterede
betaling.









